Exhibit 10.16

Execution Copy

COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

between

WARNER CHILCOTT COMPANY, INC.

and

PARATEK PHARMACEUTICALS, INC.

July 2, 2007

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1:

  DEFINITIONS      1   

ARTICLE 2:

  ARTICLE 2: GOVERNANCE      12   

ARTICLE 3:

  DEVELOPMENT; BACKUP COMPOUND RESEARCH PROGRAM      15   

ARTICLE 4:

  COMMERCIALIZATION OF PRODUCTS      20   

ARTICLE 5:

  CONSIDERATION AND FUNDING      21   

ARTICLE 6:

  TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY; NON-SOLICITATION      23   

ARTICLE 7:

  EXCLUSIVITY; LICENSE GRANTS; ROYALTIES      24   

ARTICLE 8:

  INTELLECTUAL PROPERTY RIGHTS      29   

ARTICLE 9:

  ARTICLE 9: FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS      30   

ARTICLE 10:

  TERMINATION      34   

ARTICLE 11:

  REPRESENTATIONS AND WARRANTIES      40   

ARTICLE 12:

  INDEMNIFICATION      41   

List of Exhibits and Schedules

 

Exhibit A

  Development Plan

Exhibit B

  Tufts License Agreement

Schedule 1

  Lead Candidate List

Schedule 2

  Backup Compound List

Schedule 3

  Joint Press Release

 

i

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

This Collaborative Research and License Agreement (this “Agreement”) is made and
entered into as of July 2, 2007 (the “Effective Date”) between Paratek
Pharmaceuticals, Inc., a Delaware corporation with offices at 75 Kneeland
Street, Boston, MA 02111 (“Paratek”), and Warner Chilcott Company, Inc., a
corporation organized and existing under the laws of Puerto Rico with offices at
Union Street, Road 195 Km 1.1, Fajardo, PR 00738 (“WCCI”). Each of WCCI and
Paratek is sometimes referred to individually herein as a “Party” and WCCI and
Paratek are sometimes collectively referred to herein as the “Parties.”

WITNESSETH:

WHEREAS, Paratek has developed expertise in the design, synthesis and
characterization of novel and improved classes of tetracycline derived compounds
for use as human pharmaceuticals and owns or otherwise controls certain
technology related thereto;

WHEREAS, WCCI has developed expertise in the development and commercialization
of human pharmaceuticals and is engaged in the development and commercialization
of pharmaceutical compounds for the treatment, prevention, and diagnosis of acne
vulgaris and rosacea; and

WHEREAS, both Parties desire to enter into a development program with the
objective of having WCCI develop and commercialize tetracycline derived
compounds for the treatment of acne vulgaris and rosacea.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

ARTICLE 1: DEFINITIONS

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1 shall have the meanings specified.

1.1 “Adverse Event” means any serious untoward medical occurrence in a patient
or subject who is administered a Lead Candidate or Product, but only if and to
the extent that such serious untoward medical occurrence is required under
Applicable Law, rules or regulations to be reported to the FDA or any other
Regulatory Authority.

1.2 “Affiliate” means any corporation, firm, partnership or other entity, which
directly or indirectly controls or is controlled by or is under common control
with a Party to this Agreement. For purposes of this definition, “control” means
ownership, directly or through one or more Affiliates, of (a) fifty percent
(50%) or more of the shares of stock entitled to vote for the election of
directors, in the case of a corporation, or (b) fifty percent (50%) or more of
the equity interests in the case of any other type of legal entity or status as
a general partner in any partnership, or (c) any other arrangement whereby a
Party controls or has the right to control the Board of Directors or equivalent
governing body of a corporation or other entity.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

1.3 “Alliance Manager” means the person appointed by each Party to serve as such
Party’s principal coordinator and liaison for the conduct of the Backup Compound
Research Programs and the Development of Lead Candidates and Products. The
Alliance Manager appointed by WCCI is referred to as the “WCCI Alliance
Manager,” and the Alliance Manager appointed by Paratek is referred to as the
“Paratek Alliance Manager.”

1.4 “Annual Net Sales” means the aggregate Net Sales during a particular
Calendar Year.

1.5 “Applicable Law” means all Federal, state, local national and supra-national
laws, statutes, rules and regulations, including any rules, regulations,
guidelines or requirements of Regulatory Authorities, national securities
exchanges or securities listing organizations that may be in effect from time to
time during the term and applicable to a particular activity hereunder.

1.6 “Backup Compounds” means the Paratek Compounds that are listed on the Backup
Compound List attached hereto as Schedule 2, as amended from time to time.

1.7 “Backup Compound Research Plan” means the written plan describing the
research activities to be carried out by each Party during each Contract Year
during the Backup Compound Research Program Term in conducting the Backup
Compound Research Program pursuant to this Agreement, as such written plan may
be amended, modified or updated. Each Backup Compound Research Plan shall be
prepared by, or at the direction of, the Alliance Managers and approved by the
JSC as soon as practicable after WCCI determines to conduct research on, or to
identify, any Backup Compound pursuant to Section 3.5 and shall be attached to
the minutes of the meeting of the JSC at which such plan was approved by the
JSC.

1.8 “Backup Compound Research Program” means the collaborative research program
conducted by Paratek and WCCI for the purpose of identifying or further
researching or developing Backup Compounds pursuant to Article 3 of this
Agreement and reflected in the Backup Compound Research Plans.

1.9 “Backup Compound Research Program Term” means the date of approval by the
JSC of a Backup Compound Research Plan and shall continue for such period as the
Parties shall mutually agree in the Backup Compound Research Plan, subject to
earlier termination upon termination or expiration of this Agreement pursuant to
Article 10 hereof.

1.10 “Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 or December 31.

1.11 “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

1.12 “Clinical Trials” means, collectively, any Phase I Clinical Trial, Phase II
Clinical Trial, and/or Phase III Clinical Trial.

 

2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

1.13 “Clinical Trial Data” means all data, results and information produced in
the conduct by or on behalf of WCCI of any Clinical Trials.

1.14 “Commercialization” or “Commercialize” means, with respect to a Product,
any and all activities directed to the pre-marketing, marketing, detailing,
promotion, distribution and sale of such Product after the date of filing of an
NDA with respect to such Product. When used as a verb, “Commercializing” means
to engage in Commercialization and “Commercialized” shall have a corresponding
meaning.

1.15 “Commercially Reasonable Efforts” or “Commercially Reasonable” means the
efforts and resources comparable to those undertaken by [***], as applicable,
[***] of similar products that are not subject to this Agreement, taking into
account the [***].

1.16 “Commercially Reasonable Justification” means, with respect to WCCI’s
obligations to use Commercially Reasonable Efforts, the [***]or [***]of
(a) [***] (such as a [***], or [***], by [***]) that could be [***] to [***] and
[***] and/or [***]; (b) [***]; (c) [***]; (d) [***] with respect to the [***]
(including, without limitation, a [***]) that is [***]; or (e) [***] with
respect to [***].

1.17 “Commercialization Regulatory Approval” means, with respect to any Product,
the Regulatory Approval required by Applicable Laws in the Territory to sell
such Product for use in the Field in such Territory. “Commercialization
Regulatory Approval” shall include, without limitation, the approval of any NDA,
sNDA or other Drug Approval Application.

1.18 “Confidential Information” means (a) with respect to Paratek, all tangible
embodiments of Paratek Technology, (b) with respect to WCCI, all tangible
embodiments of WCCI Technology and (c) with respect to each Party, (i) all
tangible embodiments of Joint Technology and (ii) with respect to a Party (the
“receiving Party”), all information and Technology which are disclosed by the
other Party or any of its Affiliates (the “disclosing Party”) to the receiving
Party hereunder or to any of its employees, consultants, Affiliates or
sublicensees, whether orally, visually, in writing or by way of any other media,
that if disclosed in tangible form is marked “confidential,” or if disclosure is
not in tangible form, the disclosing Party has notified the receiving Party at
the time of disclosure that such disclosure is confidential and summarized such
disclosure in writing, marking the summary “confidential” and submitting it to
the receiving Party (or, if applicable, to such of the receiving Party’s
Affiliates or sublicensees to whom disclosure has been made) within thirty
(30) days of the disclosure; provided, however, that the term “Confidential
Information” shall not mean or include any such Technology or information, or
any portion thereof, that (A) as of the date of productions development or
disclosure is known to the receiving Party, its Affiliates or sublicensees, as
demonstrated by credible written documentation, other than by virtue of a prior
confidential disclosure by the disclosing Party to such receiving Party or any
of its Affiliates or sublicensees; (B) as of the date disclosure is in, or
subsequently enters, the public domain, through no fault or omission of the
receiving Party or any of its Affiliates or sublicensees; (C) is obtained from a
Third Party having a lawful right to make such disclosure free from any
obligation of confidentiality to the disclosing Party; or (D) is independently
developed by or for the receiving

 

3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Party, its Affiliates or its sublicensees without reference to or reliance upon
any Confidential Information of the disclosing Party as demonstrated by credible
written documentation. For purposes of clarity, any technical or financial
information of a disclosing Party disclosed at any meeting of the JSC, or
disclosed through an audit report shalt constitute Confidential Information of
such disclosing Party.

1.19 “Contract Year” means the period beginning on the Effective Date and ending
on the first anniversary thereof, and each succeeding twelve (12) month period
thereafter.

1.20 “Control” or “Controlled” means (a) with respect to Technology (other than
Proprietary Materials) and/or Patent Rights, the possession by a Party or any of
its Affiliates of the ability to grant a license or sublicense of such
Technology and/or Patent Rights as provided herein without violating the terms
of any legally binding agreement between such Party or any of its Affiliates
and, any Third Party, and (h) with respect to Proprietary Materials, the
possession by a Party or any of its Affiliates of the ability to supply such
Proprietary Materials to the other Party as provided herein without violating
the terms of any legally binding agreement between such Party or any of its
Affiliates and, any Third Party.

1.21 “Derived” means obtained, developed, created, synthesized, designed,
derived or resulting from, based upon, containing, incorporating or otherwise
generated from (whether directly or indirectly, or in whole or in part).

1.22 “Development” or “Develop” means, with respect to a Lead Candidate and/or
Product, all clinical and other activities set forth in the applicable
Development Plan undertaken to obtain Regulatory Approval of such Lead Candidate
and/or Product in the Territory in accordance with this Agreement. When used as
a verb, “Developing” means to engage in Development and “Developed” shall have a
corresponding meaning.

1.23 “Development Plan” means the written plan describing the Development
activities to be carried out during each Contract Year with respect to the Lead
Candidates as such written plan may be amended, modified or updated. The initial
Development Plan, which will describe the Development activities to be carried
out during the first Contract Year is attached hereto as Exhibit A. Each
amendment and/or update to the Development Plan shall be set forth in a written
document prepared by, or at the direction of, the Alliance Managers and approved
by the JSC, shall specifically state that it is an amendment, modification or
update to the Development Plan and shall be attached to the minutes of the
meeting of the JSC at which such amendment, modification or update was approved
by the JSC. Without limiting the nature or frequency of any other amendments,
modifications or updates of the Development Plan that may be approved by the
JSC, the Development Plan shall be updated at least once prior to the end of
each Contract Year to describe the Development activities to be carried out
during the next Contract Year in conducting the Development pursuant to this
Agreement.

1.24 “Development Timelines” means the written schedule of the Development
activities to be performed and the Development milestones to be achieved, for
each Lead Candidate by WCCI during each Contract Year during the Term. The
initial Development Timelines applicable to the Lead Candidates until an IND is
filed with respect to a Product shall

 

4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

be included as part of the initial Development Plan to be attached hereto as
Exhibit A. Any amendment and/or update to the Development Timelines shall be set
forth in a written document prepared by, or at the direction of, the Alliance
Managers and approved by the JSC and shall be attached to the minutes of the
meeting of the JSC at which such amendment, modification or update is approved
by the JSC. For purposes of clarity, the term Development Timelines shall
include, collectively, the Phase II Development Timelines, the NDA Development.
Timelines and the Launch Development Timelines.

1.25 “Drug Approval Application” means any application for Regulatory Approval
required before commercial sale or use of a Product as a drug or to treat a
particular indication in a regulatory jurisdiction in the Territory, including
without limitation: (a) an NDA and any counterpart of an NDA in the Territory;
and (b) all supplements and amendments that may be filed-with respect to the
foregoing.

1.26 “Effective Date” means the date set forth in the preamble of this
Agreement.

1.27 “Excluded Indications” means any self-limited or other infectious
conditions other than acne vulgaris and rosacea, including without limitation
impetigo, uncomplicated and complicated skin and skin structure infections and
other non-infectious inflammatory skin conditions.

1.28 “Executive Officers” means the Chief Executive Officer of WCCI (or an
executive officer of WCCI. designated by such Chief Executive Officer) and the
Chief Executive Officer of Paratek (or an executive officer of Paratek
designated by such Chief Executive Officer).

1.29 “External Preclinical Activity Costs” means the costs or expenditures
incurred by Paratek (or for its account by an Affiliate) in connection with the
engagement by Paratek or such Affiliate of any Third Party Laboratory to conduct
any Development activities.

1.30 “FDA” means the United States Food and Drug Administration or any successor
regulatory agency.

1.31 “FDCA” means the United States Federal Food, Drug and Cosmetic Act, as
amended.

1.32 “Field” means the treatment of acne vulgaris and rosacea. For purposes of
clarity, the Field shall not include any Excluded Indications.

1.33 “First Commercial Sale” means, with respect to any given Product, the date
of the first commercial transfer or disposition for value to a Third Party of
such Product by WCCI, an Affiliate of WCCI or a Sublicensee.

1.34 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that (a) prevents or substantially interferes with the performance by such
Party or such Party’s Affiliates of any of its obligations hereunder, and
(b) occurs by reason of any act of God, flood, fire, explosion, earthquake,
strike, lockout, labor dispute, casualty or accident, or war, revolution,

 

5

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

civil commotion, act of terrorism, blockage or embargo, or any injunction, law,
order, proclamation, regulation, ordinance, demand or requirement of any
government or of any subdivision, authority or representative of any such
government.

1.35 “Full-Time Equivalent” or “FTE” means the equivalent of the work of a
full-time scientist based upon a total of 1,880 hours per year of scientific
work. For purposes of clarity, the portion of an FTE year devoted by a scientist
to Development activities shall be determined by dividing: (a) the number of
hours during any twelve-month period devoted by such employee to the Development
activities by (b) 1,880.

1.36 “FTE Rate” means [***] US Dollars (US $[***]) per year, subject to increase
no more than once annually by the percentage increase, if any, in the Consumer
Price Index for all Urban Consumers, as published by the U.S. Department of
Labor, Bureau of Statistics.

1.37 “GLP” means current good laboratory practice standards promulgated or
endorsed by the FDA, including those procedures expressed or implied in the
Regulatory Filings made with respect to a Product with the FDA.

1.38 “GIVIP” means current good manufacturing practices under Title 21 of the
United States Code of Federal Regulations, as amended from time to time.

1.39 “ICH Guidelines” means the applicable guidelines of the International
Conference on Harmonization of Technical Requirements for the Registration of
Pharmaceuticals for Human Use.

1.40 “IND” means an Investigational New Drug Application (as defined in the FDA,
and the regulations promulgated thereunder) that is required to be filed with
the FDA before beginning clinical testing of a Product in human subjects, or any
successor application or procedure.

1.41 “Initiation” means, with respect to any clinical trial, the first date that
a human subject is dosed in such clinical trial.

1.42 “Joint Patent Rights” means Patent Rights that contain one or more claims
that cover Joint Technology.

1.43 “Joint Technology” means any Program Invention that is (a) conceived or
first reduced to practice jointly by or on behalf of both WCCI (or any of its
Affiliates) and Paratek (or any of its Affiliates) or (b) conceived or first
reduced to practice by or on behalf of one Party or any of its Affiliates as a
result of its use in any material respect of the Technology of the other Party
or any of its Affiliates.

1.44 “Lead Candidate” means up to ten (10) Paratek Compounds that are listed on
the Lead Candidate List attached hereto as Schedule 1, as amended from time to
time.

1.45 “Licensed Patent Rights” means any Paratek Patent Rights or Joint Patent
Rights that (a) contain one or more claims that cover any Backup Compound, Lead
Candidate or Product or (b) are necessary or useful for WCCI to exercise the
licenses granted to it pursuant to Sections 7.2.1.

 

6

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

1.46 “Licensed Technology” means any Paratek Technology that (a) relates to any
Backup Compound, Lead Candidate or Product and (b) is necessary or useful for
WCCI to exercise the licenses granted to it pursuant to Sections 7.2.1.

1.47 “NDA” means a New Drug Application, as defined in the FDCA and applicable
regulations promulgated thereunder.

1.48 “Net Sales” means the gross amount billed by WCCI or its Affiliates or
Sublicensees to Third Parties in the Territory for sales of each Product during
the period in which royalties are payable hereunder less the following
deductions from such gross amounts to the extent actually applied or taken:
(a) [***]; (b) [***]; (c) [***]; (d) [***]; (e) [***] and (f) [***]. In
addition, Net Sales hereunder are subject to the following:

(a) In the case of any sale or other disposal of a Product by WCCI or any of its
Affiliates to any WCCI Affiliate or Sublicensee for resale, the Net Sales shall
be calculated as above on the value charged or invoiced on the first arm’s
length sale to a Third Party who is not an Affiliate or Sublicensee. For
purposes of clarification, amounts received by WCCI and its Affiliates for the
sale of Products among WCCI and its Affiliates and Sublicensees for resale shall
not be included in the computation of Net Sales hereunder.

(b) In the event of a sublicense as to any Products, Net Sales will be
calculated with respect to sales of Products by the Sublicensee, except for
sales by a Sublicensee to another Sublicensee for resale. For purposes of
clarification, amounts received by WCCI and its Affiliates and Sublicensees for
the sale of Products among WCCI and its Affiliates and Sublicensees for resale
shall not be included in the computation of Net. Sales hereunder.

(c) Use of Products in clinical or pre-clinical trials or other research or
development activities or disposal of Products for purposes of a commercially
reasonable sampling program shall not give rise to any deemed sale for purposes
of this definition.

(d) In the event that a Product is sold as a component of a combination or
bundled product that consists of Product together with another therapeutically
active product for the same indication, then Net Sales shall be determined by
multiplying the Net Sales of the combination or bundled product by the fraction
A/(A+B) where A equals the average selling price of such Product sold separately
in finished form and B equals the aggregate average selling price of the
relevant other product(s) sold separately in finished form, in each case during
the same royalty reporting period and in similar volumes. In the event that no
separate sale of either Product or the relevant other product is made during the
applicable royalty reporting period in similar volumes and in the relevant
country in which the sale of the combination or bundled product was made, then
Net Sales shall be determined by multiplying the Net Sales of the combination or
bundled product by a fraction (C/(C+D)), where C equals the fair market value of
Product and D equals the fair market value of the relevant other product(s), in
each case determined by good faith negotiation of the Parties. If the Parties
cannot agree on such fair

 

7

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

market value, the matter will be resolved in accordance with Article 13. If the
relevant other product is sold separately in finished form and Product is not,
then Net Sales shall be determined by multiplying the Net Sales of the
combination or bundled product by the fraction (E – B)/E, where E equals the
average selling price of the combination or bundled product in the Territory.

(e) If WCCI or its Affiliates or Sublicensees effect a sale or other disposal of
a Product to a customer in the Territory other than in an arm’s length
transaction (except as may be otherwise set forth in clauses (a) through
(d) above), the Net Sales of that Product shall be deemed to be “the fair market
value” of such Product (i.e., the value that would have been derived had said
Product been sold as a separate product to a similar customer in the Territory
in an arm’s length transaction at the time of such transaction).

1.49 “Paratek Background Technology” means any Technology that is useful in the
Field and that is Controlled by Paratek as of the Effective Date and/or during
the Term, including any such Technology that is conceived or first reduced to
practice during the Term by employees of, or consultants to, Paratek without the
use in any material respect of any WCCI Technology, WCCI Program Technology or
Joint Technology.

1.50 “Paratek Competitive Compound” means any Paratek Compound (including any
Abandoned Compound) (a) that Paratek develops or commercializes itself for use
in the Field and/or (b) to which Paratek grants any Third Party the right to
develop or commercialize for use in the Field. For purposes of clarity, any
Paratek Compound that is developed or commercialized by Paratek or any Third
Party for rosacea pursuant to Section 3.7 shall not be deemed to be a Paratek
Competitive Compound for purposes of this Agreement.

1.51 “Paratek Compound” means any Tetracycline Compound that is Controlled by
Paratek or any of its Affiliates at any time during the Term.

1.52 “Paratek Internal Costs” means the aggregate costs incurred by Paratek in
connection with its performance of (a) its tasks and obligations set forth in
the Backup Compound Research Plan and/or (b) any Development activities. For
purposes of clarity, Paratek Internal Costs (a) shall be determined by Paratek
on an FTE basis and (b) shall not include any External Preclinical Activity
Costs.

1.53 “Paratek Patent Rights” means any Patent Rights that contain one or more
claims that cover Paratek Technology.

1.54 “Paratek Program Technology” means any Program Invention conceived or first
reduced to practice by employees, contractors or consultants of Paratek or any
of its Affiliates, alone or jointly with Third Parties, without the use in any
material respect of any WCCI Technology or Joint Technology.

1.55 “Paratek Technology” means, collectively, Paratek Background Technology and
Paratek Program Technology.

1.56 “Paratek Total Cost” means the sum of the External Preclinical Activity
Costs and the Paratek Internal Costs.

 

8

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

1.57 “Party” means Paratek or WCCI.

1.58 “Patent Rights” means the rights and interests in and to issued patents and
pending patent applications (which for purposes of this Agreement shall be
deemed to include certificates of invention, applications for certificates of
invention and priority rights) in the Territory, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
and renewals, all letters patent granted thereon, and all reissues,
reexaminations and extensions thereof.

1.59 “Phase I Clinical Trial” means a human clinical trial in any country which
provides for the introduction into humans of a Lead Candidate or Product with
the purpose of determining human toxicity, metabolism, absorption, elimination
and other pharmacological action as more fully defined in 21 C.F.R. 312.21(a).

1.60 “Phase II Clinical Trial” means a human clinical trial in any country that
is intended to initially evaluate the effectiveness of a Lead Candidate or
Product for a particular indication or indications in patients with the disease
or indication under study, as more fully defined in 21 C.F.R. 312.21(b), and to
establish an appropriate dose for use in a Phase III Clinical Trial.

1.61 “Phase III Clinical Trial” means a pivotal human clinical trial in the
Territory the results of which could be used to establish safety and efficacy of
a Lead Candidate or Product as a basis for an NDA submitted to an applicable
Regulatory Authority, as more fully defined in 21 C.F.R. 312.21(c).

1.62 “Product” means any pharmaceutical composition, compound or product that
consists of, incorporates, is comprised of, or is otherwise Derived from, a Lead
Candidate for use in the Field, including different salts, formulations,
combinations, other presentations or Pharmaceutical Alternatives (as defined in
the 22nd edition of Approved Drug Products with Therapeutic Equivalence
Evaluations issued by the United States Department of Health and Human
Services). For purposes of clarity, the term “Derived from” for purposes of this
definition shall not refer to any compound that (a) is generated from any
Tetracycline Compound that is not a Lead Candidate; (b) is being developed for
any use outside of the Field; and/or (c) constitutes a new compound with a
different chemical structure.

1.63 “Product Trademark” means any trademark and trade name, whether or not
registered, and any trademark application, renewal, extension or modification
thereto used for Products in the Territory, together with all goodwill
associated therewith.

1.64 “Program Invention” means any Technology (including, without limitation,
any new and useful process, method of manufacture or composition of matter) that
is conceived or first reduced to practice (actively or constructively) in the
conduct of the Backup Compound Research Program or in connection with the
Development of any Lead Candidate or Product.

1.65 “Proprietary Materials” means any tangible chemical, biological or physical
research materials (including, without limitation, molecules, compounds and
other chemical

 

9

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

compositions) that are furnished by or on behalf of one Party or any of such
Party’s Affiliates to the other Party or any of such other Party’s Affiliates in
connection with this Agreement, regardless of whether such materials are
specifically designated as proprietary by the transferring Party.

1.66 “Regulatory Approval” means any approval, product and establishment
license, registration or authorization of any Regulatory Authority necessary for
the manufacture, use, importation, export, reimbursement, marketing, promotion
and sale by WCCI of a Product in the Territory. “Regulatory Approval” shall
include, without limitation, approval of any NDA or any other Drug Approval
Application.

1.67 “Regulatory Authority” means the FDA or any counterpart of the FDA outside
the United States, or other national, supra-national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity in the Territory with authority over the distribution, importation,
exportation, manufacture, production, use, storage, transport, reimbursement, or
clinical testing and/or sale of a Product.

1.68 “Regulatory Filings” means, collectively, any and all INDs, establishment
license applications and drug master files, Drug Approval Applications,
applications for designation of a Product as an “Orphan Product(s)” under the
Orphan Drug Act or any other similar filings (including any comparable foreign
filings), and all data contained therein, as may be required by any Regulatory
Authority for the Development, manufacture or Commercialization of a Product.

1.69 “Sublicensee” means any Third Party to which WCCI, any WCCI Affiliate or
any other Third Party grants a sublicense of some or all of the rights granted
to WCCI under Section 7.2.1 hereof in accordance with Section 7.2.2 hereof.

1.70 “Technology” means and includes all inventions, discoveries, improvements,
trade secrets, works of authorship, and proprietary methods and materials
(including, without limitation, Proprietary Materials), whether or not
patentable or otherwise protectable under copyright, trade secrecy of similar
laws, including but not limited to (a) samples of, methods of production or use
of, and structural and functional information pertaining to, chemical compounds,
proteins or other biological substances and (b) data, designs, formulations,
techniques and know-how (including any negative results).

1.71 “Territory” means the United States and its territories and possessions.

1.72 “Tetracycline Compound” means a [***] or [***] that consists of,
incorporates, is comprised of, or is otherwise derived from any [***] (such as,
but not limited to, [***] and [***]), including (a) [***]; (b) [***] in which
one or several [***] have been replaced by [***], such as (but not limited to)
[***], and [***] or any [***] of such [***]; (c) [***] in which one or several
[***] have been chemically opened and/or removed producing [***], or [***] with
or without functional or reactive chemical groups; and (d) [***] or structures
in which one or several suitable [***] have been used to [***], which can be
either [***] to the [***] to form a [***], or directly attached to the [***] via
a [***]. For purposes of this definition, a [***] or

 

10

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***] shall be deemed to be derived from a [***] if (i) the person deriving such
[***] or [***] has actual knowledge that such [***] or [***] has been derived
from a [***] or (ii) an analysis of the [***] of such [***] or [***] by any
person that is reasonably skilled in the art would lead such person to conclude
that such [***],[***] or [***] has been derived from a [***] or [***] or [***]
([***] to [***]).

1.73 “Third Party” means any person or entity other than WCCI and Paratek and
their respective Affiliates.

1.74 “Third Party Laboratory” means any Third Party contract research
organization and/or laboratory engaged by a Party to provide Development
activities.

1.75 “Tufts IP Infringement” means an Infringement of Patent Rights in the Field
of Use as the terms “Patent Rights” and “Field of Use” are defined in the Tufts
License Agreement.

1.76 “Tufts License Agreement” means the license agreement dated as of
February 7, 1997, as amended, by and between Paratek and the Trustees of Tufts,
a copy of which is attached hereto as Exhibit B, as the same may be amended from
time to time in accordance with the provisions of Section 7.4.

1.77 “Valid Claim” means a claim in an issued, unexpired patent within the
Paratek Patent Rights or Joint Patent Rights that (a) has not been finally
cancelled, withdrawn, abandoned or rejected by any administrative agency or
other body of competent jurisdiction, (b) has not been revoked, held invalid, or
declared unpatentable or unenforceable in a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, (c) has not been rendered unenforceable through disclaimer
or otherwise, and (d) is not lost through an interference proceeding.

1.78 “WCCI Background Technology” means any Technology that is useful in the
Field and that is Controlled by WCCI as of the Effective Date and/or during the
Term, including any such Technology that is conceived or first reduced to
practice during the Term by employees of, or consultants to, WCCI without the
use in any material respect of any Paratek Technology, Licensed Technology or
Joint Technology.

1.79 “WCCI Patent Rights” means any Patent Rights that contain one or more
claims that cover WCCI Technology.

1.80 “WCCI Program Technology” means (a) any Program Invention conceived or
first reduced to practice by employees, contractors or consultants of WCCI or
any of its Affiliates, alone or jointly with Third Parties, without the use in
any material respect of any Paratek Technology or Joint Technology and (b) any
Clinical Trial Data.

1.81 “WCCI Technology” means, collectively, WCCI Background Technology and WCCI
Program Technology.

 

11

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Additional Definitions. In addition, each of the following definitions shall
have the respective meanings set forth in the section of this Agreement
indicated below:

 

Definition

   Section

AAA

   13.1.2

Abandoned Compound

   3.6.1

Acquiror

   14.9

Additional Compound

   3.6.2

Additional Compound Notification

   3.6.2

Chair

   2.2

Code

   7.2.4

Diligence Failure Notice

   3.9.3(a)

Discontinued Product

   5.3.1

Filing Party

   9.1.2

Generic Product

   7.5.3

Infringement

   9.2.1(a)

Infringement Notice

   9.2.1(a)

Indemnified Party

   12.3

Indemnifying Party

   12.3

IND Milestone Date

   2.2

JSC

   2.1

Launch Development Timelines

   2.2

Licensed Product

   12.8.1

Losses

   12.1

NDA Development Timelines

   2.2

Paratek Diligence Obligation

   3.9.1

Paratek Indemnities

   12.2

Definition

   Section

Patent Coordinator(s)

   8.3

Phase II Development Timelines

   2.2

Recipient Party

   3.11

Rosacea Option Notice

   3.7

Royalty Term

   7.5.3

Term

   10.1

Termination Event

   10.2.2

Transferring Party

   3.11

Tufts

   7.3

WCCI Diligence Failure

   3.9.3(a)

WCCI Indemnities

   12.1

ARTICLE 2: GOVERNANCE

2.1 Establishment and Function of JSC. Paratek and WCCI shall establish a Joint
Steering Committee (the “JSC”) to plan, administer and monitor the Backup
Compound Research Program and the Development. The JSC shall approve all Backup
Compound Research

 

12

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Plans and Development Plans, review and monitor the progress of the Backup
Compound Research Program and the Development, and recommend necessary
adjustments to the Backup Compound Research Program and the Development as the
research and/or Development activities thereunder take place.

2.2 Composition; Responsibilities. The JSC will be comprised of three
(3) representatives of Paratek and three (3) representatives of WCCI and will
continue in effect throughout the Term. Each Party will designate its JSC
representatives within thirty (30) days of the Effective Date and shall have the
right to replace any of its JSC representatives from time to time by giving
prior notice of such replacement to the other Party. The JSC will be chaired by
one of the WCCI designated representatives during the Term (the “Chair”). During
the period commencing on the Effective Date and continuing until the payment by
WCCI of the milestone payment associated with the filing of an IND with respect
to a Product pursuant to Section 5.3.1 (the “IND Milestone Date”), the JSC will
(a) meet at least four (4) times per Calendar Year and (b) be responsible for
(i) reviewing the efforts of the Parties in the conduct of the Backup Compound
Research Program, if any, and the Development activities, (ii) reviewing and
approving the Backup Compound Research Plans, if any, the Development Plan
and/or any amendments, modifications and updates to any such Backup Compound
Research Plan and Development Plan, (iii) addressing such other matters as
either Party may bring before the JSC, (iv) determining the Development
Timelines applicable to the Development of any Lead Candidate during the period
from (A) the IND Milestone Date with respect to such Lead Candidate or Product
to the completion of Phase II Clinical Trials with respect to such Lead
Candidate or Product (the “Phase II Development Timelines”), (B) the Initiation
of Phase III Clinical Trials with respect to such Lead Candidate or Product to
the filing of an NDA with respect to such Lead Candidate or Product (the “NDA
Development Timelines”) and (C) the filing of an NDA with respect to such Lead
Candidate or Product to the First Commercial Sale of a Product Derived from such
Lead Candidate or Product (the “Launch Development Timelines”) and
(v) performing such other tasks and undertaking such other responsibilities as
may be set forth in this Agreement, including, without limitation, the
responsibilities set forth in Article 3 hereof. The JSC shall determine the
Phase II Development Timelines, the NDA Development Timelines and the Launch
Development Timelines promptly upon the substantial completion of the material
Development activity specified in the immediately preceding Development
Timeline. Following the IND Milestone Date (a) at Paratek’s request, which shall
not be made more frequently than twice per Calendar Year, the JSC will meet for
the sole purpose of serving as a forum for WCCI to update Paratek as to clinical
Development and Commercialization progress with respect to Lead Candidates and
Products, (b) each Party may continue to exercise its right under this
Section 2.2 to replace its JSC representatives from time to time by giving prior
notice of such replacement to the other Party and (c) each Party may continue to
exercise its right under Section 2.3.2 hereof to have representatives of such
Party or of its Affiliates who are not members of the JSC attend JSC meetings as
observers at the invitation of such Party with the approval of the other Party,
which shall not be unreasonably withheld. At each such meeting of the JSC after
the IND Milestone Date, the representatives of WCCI on the JSC shall provide an
update to the JSC as to WCCI’s general strategy for the Development and
Commercialization of each Product in the Field, including, without limitation,
to the extent applicable, (i) an update to each Development Plan concerning the
applicable Development Timelines for the Development of each Lead Candidate and
Product and Regulatory Filings with respect thereto in

 

13

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

the Field in the Territory, (ii) an update concerning the anticipated timelines
on a region-by region basis for the commercial launch of each Product and
(iii) sales forecast guidance for each Product in the Field in the Territory. If
there is a material change in such timelines or guidance after any such meeting,
WCCI will promptly notify Paratek thereof.

2.3 Meetings.

2.3.1 Schedule of Meetings. Within sixty (60) days of the Effective Date, the
JSC shall meet and shall establish a schedule of times for meetings, taking into
account, without limitation, the planning needs of the Development and the
obligations of the JSC to consult and/or render decisions on matters before it.
Meetings shall also be convened upon the determination of any JSC
representative, by written notice thereof to the remaining representatives of
the JSC, that a meeting of the JSC is required to discuss and/or resolve any
matter or matters with respect to the Backup Compound Research Program and/or
the Development. In any event, prior to the IND Milestone Date, any Paratek
representative to the JSC may call a meeting of the JSC not more than once each
Calendar Quarter and after the IND Milestone Date, may call a meeting not more
than twice per Calendar Year. Meetings shall be held at the offices of WCCI or
another mutually agreed upon location; provided, however, that the Parties may
mutually agree to meet by teleconference or video conference or may act by a
written memorandum signed by each JSC representative or its designee.

2.3.2 Quorum; Voting; Decisions. At each JSC meeting, at least two (2) members
designated by each Party shall constitute a quorum. Each JSC member shall have
one vote on all matters before the JSC; provided, that, the member or members of
each Party present at a JSC meeting shall have the authority to cast the votes
of any of such Party’s members on the JSC who are absent from the meeting.
Except as otherwise provided in Section 2.4 hereof, all decisions of the JSC
shall be made by majority vote of the members. Whenever any action by the JSC is
called for hereunder during a time period in which the JSC is not scheduled to
meet, the Chair shall cause the JSC to take the action in the requested time
period by calling a special meeting or by action without a formal meeting by
written memorandum signed by the Chair and one of the other Party’s members.
Representatives of each Party or of its Affiliates who are not members of the
JSC may attend JSC meetings as non-voting observers at the invitation of either
Party with the approval of the other Party, which shall not be unreasonably
withheld.

2.3.3 Minutes. The JSC shall keep accurate minutes of its deliberations, which
record all proposed decisions and all actions recommended or taken. Drafts of
the minutes shall be delivered to the members of the JSC within a reasonable
time not to exceed ten (10) days after the meeting. The Chair shall be
responsible for the preparation and circulation of the draft minutes. Draft
minutes shall be edited by the Chair and shall be issued in final form within a
reasonable time not to exceed twenty (20) days after the meeting only with the
approval of both Alliance Managers, as evidenced by their signatures on the
minutes.

2.3.4 Expenses. Paratek and WCCI shall each bear all expenses of their
respective JSC members related to their participation on the JSC and attendance
at JSC meetings.

 

14

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

2.4 JSC Decisions. The JSC members shall use reasonable efforts to reach
agreement on any and all matters. In the event that, despite such reasonable
efforts, agreement on a particular matter cannot be reached by the JSC, then,
subject to the remainder of this Section 2.4, the Chair of the JSC shall have
the right to make the final decision on such matter, but shall only exercise
such right in good faith after full consideration of the positions of both
Parties. Notwithstanding the foregoing, the unanimous approval of all JSC
members shall be required for any of the following matters: (a) any change to
the Development Plan or any Backup Compound Research Plan that would require
Paratek to incur material additional costs and expenses to perform research or
hire additional personnel or develop capabilities that Paratek does not have at
such time; (b) the adoption of, or change to, any patent strategy with respect
to Joint Technology; (c) the determination of the Phase II Development
Timelines, NDA Development Timelines and the Launch Development Timelines and
(d) any change to any such Development Timelines that would result in such
Development Timeline being delayed in excess of six (6) months. If the JSC fails
to reach unanimous agreement on any of the matters set forth above in the
foregoing sentence, then the matter shall be referred by any member thereof to
the Executive Officers for resolution by good faith negotiations within thirty
(30) days after notice thereof is received.

ARTICLE 3: DEVELOPMENT; BACKUP COMPOUND RESEARCH PROGRAM

3.1 Development. Each Party shall be primarily responsible for those tasks and
obligations in connection with the Development that are assigned to it pursuant
to this Article 3 and the Development Plan. The initial Development Plan shall
be attached hereto as Exhibit A.

3.2 Management of Development. Paratek and WCCI will each appoint an Alliance
Manager on the Effective Date. Each Party will have the right, upon written
notice to the other Party, to designate a different Alliance Manager. The
Alliance Managers will be members of the JSC, will jointly oversee the conduct
of the Development until the later of the IND Milestone Date and the expiration
of the Backup Compound Research Program Term. Following such date, the Alliance
Managers will continue to meet either in person or telephonically for the
purpose of serving as a forum for WCCI to update Paratek as to Development and
Commercialization progress with respect to Lead Candidates and/or Products. In
connection therewith, WCCI shall provide the Paratek Alliance Manager with the
updates described in Section 3.3.2; provided, that, in providing each such
update, WCCI shall be entitled to omit discussion of Confidential Information of
WCCI that WCCI reasonably determines to be materially sensitive. If there is a
material change in such timelines or guidance in between such updates, WCCI will
endeavor to notify Paratek thereof through the Alliance Managers. The role and
responsibilities of the Paratek Alliance Manager and the WCCI Alliance Manager
shall terminate on the later of the termination of the Term and the date on
which no Lead Candidate or Product is being Developed.

3.3 Records; Reports.

3.3.1 Record Keeping. Paratek and WCCI shall each maintain records in sufficient
detail and in accordance with GLP and as will properly reflect all work
performed and results achieved in the performance of their respective activities
in connection with the

 

15

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Development of Lead Candidates and the conduct of the Backup Compound Research
Program (including all data in the form required under any applicable
governmental regulations) in a manner appropriate for purposes of supporting the
filing of potential patent applications. Paratek and WCCI shall each provide the
other the right to inspect and copy such records to the extent reasonably
required for the exercise of its rights or the performance of its obligations
under this Agreement; provided, that, such records shall be Confidential
Information of the disclosing Party and subject to Article 6 hereof.

3.3.2 Development Updates. WCCI shall keep the Paratek Alliance Manager
regularly informed of the progress of the conduct of Development activities
under this Agreement. Without limiting the generality of the foregoing, WCCI
shall, at least once per Calendar Quarter (a) provide updates to the Paratek
Alliance Manager in reasonable detail regarding the status of the conduct of all
Development activities and shall present to the Paratek Alliance Manager all
data and results generated in connection with such activities, and (b) provide
the Paratek Alliance Manager with such additional information regarding the
conduct of such Development activities that it has in its possession as may be
reasonably requested from time to time by the Paratek Alliance Manager.

3.4 Information Exchange. Scientists at Paratek and WCCI shall cooperate in the
performance of the Development and, subject to any confidentiality obligations
to Third Parties, shall exchange information and materials as necessary to carry
out the Development. The Parties expect that such exchange of information and
materials may involve short-term on-site visits by scientists of one Party to
the facilities of the other Party.

3.5 Paratek Development Activities. If WCCI wishes Paratek to conduct research
as part of the Backup Compound Research Program or any Paratek Development
activities as part of the Development, other than the research or Development
activities specified in the Development Plan, it shall provide Paratek with
written notice, which notice shall describe in reasonable detail the research or
Development activities it wishes Paratek to conduct and the estimated budget and
timeframe applicable thereto. Upon receipt of such notice, Paratek will
determine in good faith whether it has the resources available, and whether in
its sole discretion it wishes, to conduct the Backup Compound Research Program
and/or the Development activities. To the extent Paratek agrees to conduct the
Backup Compound Research Program and/or the Development activities, it shall
provide WCCI with written notice of same, which notice shall include an estimate
of the Paratek Total Cost applicable thereto and the Alliance Managers will
prepare and execute a Backup Compound Research Plan and/or an amendment to the
Development Plan to reflect the research or Development activities, as the case
may be, and such estimated Paratek Total Cost applicable thereto. All such
research and/or Development activities will be conducted at WCCI’s sole cost and
expense.

3.6 Abandoned Compounds; Additional Compounds.

3.6.1 Abandoned Compounds. If, at any time and from time to time during the
Term, the JSC determines in good faith that further Development and/or
Commercialization, as the case may be, of any Backup Compound, Lead Candidate or
Product in accordance with the provisions of this Agreement has ceased to be
scientifically, technically or commercially viable,

 

16

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

it will promptly provide written notice thereof to Paratek (each, an .”Abandoned
Compound”). Following an Abandoned Compound designation or at any time a Lead
Candidate or Product otherwise becomes an Abandoned Compound pursuant to any of
the other provisions of this Agreement (a) Paratek or any of its Affiliates may
thereafter proceed with development and commercialization of such Abandoned
Compound for any and all uses outside of the Field, either alone or in
conjunction with Third Parties; (b) all licenses granted by Paratek to WCCI with
respect to such Abandoned Compound shall immediately terminate; provided, that,
any. abandonment by WCCI pursuant to this Section 3.6.1 shall not constitute a
breach of this Agreement; and (c) WCCI may, in its discretion, designate a
Backup Compound to replace such Lead Candidate (which shall be reflected in an
amendment to Schedule 1 hereto) in the Development, whereupon the JSC shall
promptly direct the Alliance Managers to prepare an amendment to the Development
Plan to describe the activities to be conducted, and the applicable Development
Timelines, with respect to such Lead Candidates.

3.6.2 Additional Compounds. If, at any time during the Term, Paratek reasonably
determines in good faith that a Paratek Compound is potentially more suitable
for Development and Commercialization than the then specified Lead Candidates
(such compound, an “Additional Compound”), Paratek shall promptly inform WCCI
(the “Additional Compound Notification”) of such determination and WCCI shall
have the right to designate such Additional Compound as a Lead Candidate
hereunder (which shall be reflected in an amendment to Schedule 1 hereto), it
being understood that WCCI must notify Paratek in writing of such designation
within forty-five (45) days of receipt of the Additional Compound Notification
in order to exercise its rights under this Section 3.6.2. For the avoidance of
doubt, Paratek shall have no obligation under this Section 3.6.2 to engage in
research activities it would not otherwise conduct in the ordinary course of its
research and development with respect to Paratek Compounds.

3.7 Rosacea Development Option. If at any time during the period commencing on
the Effective Date and continuing until the Initiation of a Phase III Clinical
Trial with respect to a Product, WCCI determines in good faith that it intends
to use Commercially Reasonable Efforts to Develop one or more Lead Candidates
for rosacea, WCCI shall give written notice to the JSC specifying such Lead
Candidate (the “Rosacea Option Notice”). On or before ninety (90) days from the
date of receipt of the Rosacea Option Notice, WCCI shall prepare, for approval
by the JSC pursuant to Section 2.2, a Development Plan covering the Development
of such Lead Candidate for rosacea. Notwithstanding the foregoing, if WCCI fails
to provide the Rosacea Option Notice within the period described in this
Section 3.7 or the JSC fails to approve a Development Plan for such Lead
Candidate for rosacea in accordance with Section 2.2, the grant to WCCI of the
right to Develop and Commercialize Products for rosacea under this Agreement
shall convert to a non-exclusive right and Paratek shall thereafter have the
unencumbered right to grant one or more Third Parties the non-exclusive right to
develop and commercialize any Paratek Compound that is not a Backup Compound,
Lead Candidate or Product for rosacea.

3.8 Exclusive Periods.

3.8.1 Development of Lead Candidates. During the period commencing on the
Effective Date and continuing for so long as WCCI is Developing at least one
Lead Candidate in

 

17

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

accordance with its obligations under Section 3.9.2, (i) Paratek and its
Affiliates shall not grant any rights (whether by license or otherwise) to any
Third Party to any Backup Compound or Lead Candidate in the Territory that has
not become an Abandoned Compound, and (ii) Paratek and its Affiliates shall not
research, develop or commercialize any Backup Compound or Lead Candidate in the
Territory that has not become an Abandoned Compound in collaboration with, at
the request of, or for the benefit (in whole or in part) of any Third Party
(other than pursuant to non-commercial collaborations in accordance with
Section 7.1.3 hereof).

3.8.2 Commercialization of Products. During the period commencing on the
Effective Date and continuing for so long as WCCI is Commercializing a Product
in accordance with its obligations under Section 3.9.2, (i) Paratek and its
Affiliates shall not grant any rights (whether by license or otherwise) to any
Third Party to such Product in the Territory (including, without limitation, any
rights to the Lead Candidate from which such Product is Derived) and
(ii) Paratek and its Affiliates shall not research, develop or commercialize
such Product in the Territory (including, without limitation, any rights to the
Lead Candidate from which such Product is Derived) in collaboration with, at the
request of, or for the benefit (in whole or in part) of any Third Party.

3.9 Due Diligence.

3.9.1 Paratek Obligations. Paratek agrees that it will (a) undertake the
responsibilities assigned to it, as set forth in this Article 3 and in the
Development Plan and any Backup Compound Research Plan, if any; including, but
not limited to, the dedication of resources to such efforts as set forth in the
Development Plan and such Backup Compound Research Plan; and (b) use
Commercially Reasonable Efforts to perform the activities assigned to Paratek in
this Article 3 and in the Development Plan and such Backup Compound Research.,
Plan in a professional and timely manner (collectively, the “Paratek Diligence
Obligation”). Paratek may satisfy its obligations under this Section 3.9.1
either itself or through Paratek Affiliates and/or Third Party Laboratories.

3.9.2 WCCI Obligations. WCCI agrees that it will (a) use Commercially Reasonable
Efforts to undertake those responsibilities assigned to it, as set forth in this
Article 3 and in the Development Plan in a professional and timely manner;
(b) use Commercially Reasonable Efforts to Develop Lead Candidates for
Commercialization as a Product in the Field in the Territory in accordance with
the Development Timelines; and (c) use Commercially Reasonable Efforts to
Develop and Commercialize at least one Product in the Field in the Territory.
WCCI may satisfy its obligations under this Section 3.9.2 either itself or
through WCCI Affiliates, Sublicensees and/or contract research organizations.
For the avoidance of doubt, WCCI shall be deemed to have satisfied its
obligations under this Section 3.9.2 if it uses Commercially Reasonable Efforts
to Develop and Commercialize a Product solely with respect to an acne indication
until such time as the JSC approves a Development Plan with respect to rosacea
in accordance with Section 3.7.

 

18

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

3.9.3 Breach of WCCI Diligence Obligation.

(a) Paratek may provide WCCI with written notice of any material breach by WCCI
of its covenants set forth in Section 3.9.2 hereof that is not caused by
Paratek’s failure to meet a Paratek Diligence Obligation pursuant to
Section 3.9.1 above (a “WCCI Diligence Failure”), at any time Paratek reasonably
believes a WCCI Diligence Failure has taken place. Such written notice (a
“Diligence Failure Notice”) shall set forth in reasonable detail the nature of
the alleged failure and shall request written justification, in the form of
detailed reasons, that would support the proposition that WCCI is meeting such
diligence obligations. in such event, WCCI shall provide such written
justification to Paratek within thirty (30) days after such Diligence Failure
Notice is given and shall identify any Commercially Reasonable Justification
applicable thereto. If Paratek does not receive a Commercially Reasonable
Justification from WCCI within such thirty (30) day period or if Paratek and
WCCI are not able to resolve any disagreement with respect to a WCCI Diligence
Failure within sixty (60) days after WCCI’s receipt of the Diligence Failure
Notice, then either Paratek or WCCI, acting alone, may at any time following
WCCI’s receipt of such Diligence Failure Notice by delivery to the. other Party
of a written notice indicating such Party’s election to have the disagreement
resolved by arbitration, cause the matter to be submitted to binding arbitration
under Section 13.1.2 hereof; provided that (i) the arbitrators shall be entitled
to review and resolve only whether or not a WCCI Diligence Failure occurred
during the applicable reporting period of time that is the subject of such
disagreement, and (ii) the arbitrators shall be individuals who are
knowledgeable in the field of the development, manufacture, and sale of drugs
and drug products, and shall have no current or prior business relationships
with Paratek, WCCI or any of their respective Affiliates.

(b) If the arbitrator determines that a WCCI Diligence Failure occurred, then
Paratek’s sole and exclusive remedy shall be, on a Product-by-Product basis as
to the Product with respect to which such WCCI Diligence Failure occurred to
(i) terminate any or all of the licenses and rights granted under Section 7.2.1
hereof and the restrictions of Sections 3.8 and 7.1.1, or (ii) convert the
licenses and rights granted under any or all of Section 7.2.1 from exclusive
licenses to non-exclusive licenses and terminate the restrictions of Sections
3.8 and 7.1.1, in either case only as such licenses and rights apply to such
Product, which termination and/or conversion, as the case may be, shall be at
the discretion of Paratek and he effective sixty (60) days after Paratek gives
written notice to WCCI specifying the remedy that Paratek is electing to
exercise under this Section 3.9.3.

(c) The Parties agree that Paratek’s sole and exclusive remedy, with respect to
a WCCI Diligence Failure shall be as set forth in this Section 3.9.3, and
Paratek shall not bring, commence, continue or prosecute any claim, legal action
or proceeding under, in relation to, arising out of or in connection with a WCCI
Diligence Failure except as set forth in this Section 3.9.3.

3.10 Compliance with Laws. Each Party agrees to carry out all work assigned to
such Party in the Backup Compound Research Plan and the Development Plan as well
as all Development and Commercialization obligations hereunder in compliance
with all Applicable Laws. For the avoidance of doubt, each activity performed by
a Party under the Development Plan or Backup Compound Research Plan that will or
would reasonably be expected to be submitted to a Regulatory Authority in
support of a Regulatory Filing or Drug Approval

 

19

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Application, shall comply in all material respect with ICH Guidelines (or other
comparable regulation and guidance of any Regulatory Authority in the
Territory), and, if and as applicable, the regulations and guidance of the FDA
that constitute GLP and GMP.

3.11 Supply of Proprietary Materials. From time to time during the Term, either
Party (the “Transferring Party”) may supply the other Party (the “Recipient
Party”) with Proprietary Materials of the Transferring Party for use in the
Development and/or the Backup Compound Research Program. In connection
therewith, the Recipient Party hereby agrees that (a) it and its Affiliates
shall not use such Proprietary Materials for any purpose other than exercising
any rights granted to it or reserved by it hereunder or for performing its
obligations hereunder; (b) it and its Affiliates shall use such Proprietary
Materials only in compliance with all Applicable Law; (c) it and its Affiliates
shall not transfer any such Proprietary Materials to any Third Party without the
prior written consent of the Transferring Party, except as expressly permitted
hereby and except in connection with the exercise of any rights granted to the
Recipient Party or reserved by it hereunder; (d) as between the Transferring
Party and the Receiving Party, the Transferring Party shall retain full
ownership of all such Proprietary Materials, subject to any licenses granted by
the Transferring Party to the Recipient Party pursuant to this Agreement; and
(e) upon the expiration or termination of this Agreement, the Recipient Party
shall, at the instruction of the Transferring Party, either destroy or return
any such Proprietary Materials which are not the subject of the grant of a
continuing license hereunder. In addition, each of Paratek and WCCI agrees that,
during the Term, neither Party nor any of their respective Affiliates shall
transfer to any Third Party, without the approval of the other Party, any
Proprietary Materials that constitute or are part of Joint Technology.

ARTICLE 4: COMMERCIALIZATION OF PRODUCTS

4.1 Commercialization of Products. Subject to the remainder of this Article 4,
WCCI shall have the sole right and responsibility for all aspects of
Commercializing Products in the Territory.

4.2 Compliance. WCCI shall perform its obligations described in Section 4.1 in
good scientific manner and in compliance with all Applicable Laws.

4.3 Information; Updates. WCCI shall keep Paratek regularly informed of the
progress of its efforts to Commercialize Products in the Field in the Territory,
by providing periodic updates which shall summarize WCCI’s efforts to
Commercialize Lead Candidates and Products in the Field and identify the
Regulatory Filings and Drug Approval Applications with respect to such Lead
Candidates and Products that WCCI or any of its Affiliates or Sublicensees have
filed; provided, that, in providing each such update, WCCI shall be entitled to
omit discussion of Confidential Information of WCCI that WCCI reasonably
determines to be materially sensitive.

4.4 Product Recalls. In the event that any Regulatory Authority issues or
requests a recall or takes similar action in connection with a Product, or in
the event WCCI reasonably believes that an event, incident or circumstance has
occurred that may result in the need for a recall, market withdrawal or other
corrective action regarding a Product, WCCI shall promptly

 

20

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

advise Paratek thereof by telephone or facsimile. Following such notification,
WCCI shall decide and have control of whether to conduct a recall or market
withdrawal (except in the event of a recall or market withdrawal mandated by a
Regulatory Authority, in which case it shall be required) or to take other
corrective action in the Territory and the manner in which any such recall,
market withdrawal or corrective action shall be conducted; provided, that, WCCI
shall keep Paratek regularly informed regarding any such recall, market
withdrawal of corrective action. WCCI shall bear all expenses of any such
recall, market withdrawal or corrective action (including, without limitation,
expenses for notification, destruction and return of the affected Product and
any refund to customers of amounts paid for such Product).

4.5 Adverse Event Information. WCCI shall provide notice to Paratek of any
Adverse. Events that occur during the Term, including without limitation, all
filings made with Regulatory Authorities with respect to Adverse Events promptly
after making such filings. WCCI shall make available to Paratek for review and
copy at Paratek’s expense, upon reasonable request, all Adverse Event
information and product complaint information relating to Lead Candidates and
Products as compiled, prepared and filed by WCCI with the FDA or similar
Regulatory Authorities in the normal course of business in connection with the
Development, Commercialization or sale of any Lead Candidates or Products.
Paratek acknowledges and agrees that such information shall be the Confidential
Information of WCCI and subject to the provisions of Article 6 hereof.

4.6 Manufacture of Products for Commercial Sale. Unless otherwise agreed to by
the Parties, WCCI shall have the sole obligation and responsibility for the
manufacture of all Products (including without limitation the active
pharmaceutical ingredient in any Product) for commercial sale.

ARTICLE 5: CONSIDERATION AND FUNDING

5.1 Upfront Fee. As reimbursement for research conducted by Paratek, WCCI hereby
agrees to pay Paratek a non-refundable, non-creditable fee in the amount of Four
Million U.S. Dollars (US $4,000,000) payable in immediately available funds on
the Effective Date.

5.2 R&D Reimbursement. In consideration of the conduct by Paratek of (a) any
activities under the Backup Compound Research Program agreed to by Paratek
and/or (b) any Development activities under the Development agreed to by
Paratek, WCCI shall reimburse Paratek for one hundred percent (100%) of the
Paratek Total Cost incurred by Paratek as part of such activities. Paratek shall
invoice WCCI on a quarterly basis with respect to such Paratek Total Cost within
fifteen (15) days of end of each Calendar Quarter and WCCI shall pay all such
invoices within thirty (30) days of receipt of each such invoice.

 

21

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

5.3 Development Milestone Payments.

5.3.1 Milestones. In further consideration of the grant of the rights and
licenses by Paratek hereunder, WCCI will make the following nonrefundable,
non-creditable (other than as provided in this Section 5.3.1) milestone payments
to Paratek within [***] ([***])[***] after the achievement by WCCI and/or WCCI’s
Affiliates and Sublicensees of each such milestone event for each Product:

 

Milestone Event

   Milestone Payment  

Filing of IND with respect to a Product

   $ 1 million   

Initiation of Phase II Clinical Trials with respect to a Product

   $ 2.5 million   

Initiation of Phase III Clinical Trials with respect to a product

   $ 4 million   

Acceptance of NDA in the Territory for a Product

   $ 5 million   

[***]

   $ [*** ] 

For the avoidance of doubt, WCCI shall only be obligated to make each milestone
payment set forth in this Section 5.3.1 upon the first occurrence of the
milestone event relating to such payment for a given Product and shall have no
obligation to make any milestone payment as a result of any subsequent filing,
clinical trial initiation, NDA filing or Regulatory Approval with respect to an
alteration of the dosage, formulation or any other variation of such Product, so
long as such Product continues to be Derived from the same Lead Candidate. In
addition, if the JSC determines to discontinue Development of a Product (the
“Discontinued Product”), then WCCI shall he entitled to deduct the amount of all
milestone payments made with respect to the Discontinued Product from any
milestone payments that become due hereunder with respect to the next Product
that is Developed by WCCI that achieves the applicable milestones.

5.3.2 Determination That Payments Are Due. WCCI shall provide Paratek with
prompt written notice upon its achievement of each of the milestones set forth
in Section 5.3.1 of this Agreement. In the event that, notwithstanding the fact
that WCCI has not given any such notice, Paratek believes any such milestone
payment is due, it shall so notify WCCI in writing, and shall provide to WCCI
the data and information demonstrating that the conditions for payment have been
achieved. Within thirty (30) days of its receipt of such notice, WCCI shall
review the data and information and shall certify in writing whether or not the
conditions for payment have been achieved. Any negative determination shall be
accompanied by a detailed explanation of the reasons therefor. Any dispute under
this Section 5.3.2 that relates to whether or not a milestone has been achieved
shall be submitted to arbitration under Article 13 of this Agreement.

5.4 Payments. All payments made by WCCI to Paratek hereunder shall be made by
wire transfer to the account specified below, or such other account as specified
in writing by Paratek from time to time:

 

Bank Name:    [***] Bank Address:    Boston, MA Account Name:    Paratek
Pharmaceuticals, Inc. Account Number:    [***]

 

22

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

ARTICLE 6: TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY; NON-SOLICITATION

6.1 Confidentiality

6.1.1 Confidentiality Obligations. Paratek and WCCI each recognize that the
other Party’s Confidential Information constitute highly valuable and
proprietary confidential information and materials. Paratek and WCCI each agrees
that during the Term and for an additional five (5) years thereafter, it will
keep confidential, and will cause its employees, consultants, Affiliates and
Sublicensees to keep confidential, all Confidential Information of the other
Party, and to limit the use of the Confidential Information of the other Party
to those purposes permitted under this Agreement. Each receiving Party shall
take such action, and shall cause its Affiliates and Sublicensees to take such
action, to preserve the confidentiality of the disclosing Party’s Confidential
Information as it would customarily take to preserve the confidentiality of its
own Confidential Information, using a level of care that shall not under any
circumstances be less than reasonable care. Each receiving Party, upon the
request of the disclosing Party, will return all the Confidential Information
and Proprietary Materials disclosed or transferred to it by the disclosing Party
pursuant to this Agreement, including all copies and extracts of documents and
all manifestations in whatever form, within sixty (60) days of such request or,
if earlier, the termination or expiration of this Agreement; provided, however,
that the receiving Party may retain Confidential Information of the disclosing
Party relating to any license which survives such termination and one copy of
all other Confidential Information may be retained in inactive archives solely
for the purpose of establishing the contents thereof.

6.1.2 Limited Disclosure. Paratek and WCCI each agree that any disclosure of the
disclosing Party’s Confidential Information to any officer, employee,
consultant, agent, Affiliate or sublicensee of a receiving Party, as the case
may be, shall be made only if and to the extent necessary to carry out its
rights and responsibilities under this Agreement, shall be limited to the
maximum extent possible consistent with such rights and responsibilities and
shall only be made to persons who are bound by written confidentiality
obligations (including such provision as contained in employment agreements) to
maintain the confidentiality thereof and not to use such Confidential
Information except as expressly permitted by this Agreement. Paratek and WCCI
each further agree not to disclose or transfer the disclosing Party’s
Confidential Information to any Third Party under any circumstance without the
prior written approval from the disclosing Party, except as otherwise expressly
permitted by this Agreement. Notwithstanding, the foregoing, each receiving
Party may disclose information to the extent such disclosure is reasonably
necessary to (a) file and prosecute Patent Rights which are filed or prosecuted
in accordance with the provisions of this Agreement, (b) file, prosecute or
defend litigation in accordance with the provisions of this Agreement or
(c) comply with Applicable Law, regulations or court orders; provided, however,
that if a receiving Party is required to make any such disclosure of a
disclosing Party’s Confidential Information in connection with any of the
foregoing, it will give reasonable advance notice to the disclosing Party of
such disclosure requirement and will use reasonable efforts to assist such
disclosing Party in efforts to secure confidential treatment of such information
required to be disclosed. The Parties hereby agree that a copy of this Agreement
may be provided by Paratek to Tufts pursuant to Paratek’s obligations under the
Tufts License Agreement.

 

23

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

6.1.3 Employees and Consultants. Paratek and WCCI each hereby represents that
all of its employees, and all of the employees of its Affiliates, and any
consultants to such Party or its Affiliates, in any case that participate in the
activities of the Backup Compound Research Program and/or the Development and
Commercialization and who shall have access to Confidential Information of the
other Party or any of its Affiliates shall be bound by written obligations
(including such provision as contained in employment agreements) to maintain
such information in confidence and not to use such information except as
expressly permitted herein. Each Party agrees to enforce confidentiality
obligations to which its employees and consultants (and those of its Affiliates)
are obligated.

6.2 Publicity. Neither Party nor any of its Affiliates may publicly disclose the
existence or terms of this Agreement without the prior written consent of the
other Party; provided, however, that either Party may make such a disclosure
(a) to the extent required by law or by the requirements of any nationally
recognized securities exchange, quotation system or over-the-counter market on
which such Party has its securities listed or traded or (b) to any investors,
prospective investors, lenders and other potential or current financing sources
who are obligated to keep such information confidential. In the event that such
disclosure is required under clause (a) as aforesaid, the disclosing Party shall
make reasonable efforts to provide the other Party with notice beforehand and to
endeavor to coordinate with the other Party with respect to the wording and
timing of any such disclosure. The Parties, upon the execution of this
Agreement, will publicly issue a joint press release, in the form of Schedule 3
attached hereto, with respect to this Agreement and the Parties relationship
hereunder. Once such press release or any other written statement is approved
for disclosure by both Parties, either Party or any of such Party’s Affiliates,
may make subsequent public disclosure of the contents of such statement without
the further approval of the other Party. Additionally, from time to time, the
Parties may make additional press releases with regard to events occurring under
this Agreement, including achievement of milestones, with the prior written
consent of both Parties.

6.3 Prohibition on Solicitation. Without the written consent of the other Party,
neither Party nor its Affiliates shall, during the Term of this Agreement or for
a period of one (1) year following the expiration or termination of the Term,
whichever is shorter, solicit any employee of such Party or its Affiliates who
participated in the Backup Compound Research Program and/or the Development
activities. This provision shall not restrict either Party or its Affiliates
from advertising employment opportunities in any manner that does not directly
target the other Party or its Affiliates.

ARTICLE 7: EXCLUSIVITY; LICENSE GRANTS; ROYALTIES

7.1. Exclusivity During the Term.

7.1.1 Paratek Restrictions. During the Term, Paratek, for itself and its
Affiliates, agrees not to directly or indirectly (a) undertake any research,
development, manufacturing, marketing, promotion, sale or other
commercialization of any Tetracycline Compound for use in the Field and in the
Territory or (b) grant any license or other rights to any Third Party to
research, develop, manufacture, market, sell, promote or otherwise commercialize
any Tetracycline Compound for use in the Field and in the Territory.

 

24

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

7.1.2 WCCI Restrictions. During the Term, WCCI agrees that, except pursuant to
and as permitted by this Agreement, neither WCCI nor its Affiliates shall,
either itself or directly or indirectly with or through any WCCI Affiliate or
any Third Party, undertake any research, development, manufacturing, marketing,
promotion, sale or other commercialization of any product containing a Paratek
Compound for any use other than the Development and Commercialization of
Products in the Field in accordance with this Agreement.

7.1.3 Non-Commercial Collaboration. Notwithstanding the foregoing, with the
prior written consent of the other Party, each Party or any of such Party’s
Affiliates may enter into agreements with academic, research, or other
non-commercial institutions with the goal of advancing the collaboration between
the Parties hereunder; provided that the terms of such agreements provide that
such academic, research or other non-commercial institutions do not acquire any
exclusive intellectual property rights out of or in connection with the work
research and development activities performed under such agreements.

7.2 Development and Commercialization Licenses.

7.2.1 License to WCCI in the Field. Subject to the terms of this Agreement,
including, without limitation, Sections 3.7 and 3.9 hereof, Paratek hereby
grants (and hereby agrees to cause any of its Affiliates that Controls Licensed
Technology, Licensed Patent Rights and/or any interest in Joint Technology or
Joint Patent Rights to grant) to WCCI (a) an exclusive (even as to Paratek and
its Affiliates, except as provided below, and subject to Section 3.7)
royalty-bearing license, including the right to grant sublicenses as provided in
Section 7.2.2 below, under Licensed Technology and Licensed Patent Rights and
Paratek’s interest in Joint Technology and Joint Patent Rights, (i) to research,
have researched, Develop, have Developed, manufacture and have manufactured Lead
Candidates and Backup Compounds that are not Abandoned Compounds in the Field
and in the Territory in accordance with this Agreement; and (ii) to research,
have researched, Develop, have Developed, manufacture, have manufactured, use,
have used, sell, distribute for sale, have distributed for sale, offer for sale,
have sold, import, have imported, otherwise Commercialize and otherwise have
Commercialized Products in the Field and in the Territory and (b) an exclusive
(even as to Paratek and its Affiliates) royalty-free license, including the
right to grant sublicences as provided in Section 7.2.2 below, to research, have
researched, develop, have developed, manufacture and have manufactured Paratek
Competitive Compounds in the Field and in the Territory. For the avoidance of
doubt, Paratek grants no right or license under the Licensed Technology or
Licensed Patent Rights or Paratek’s interest in Joint Technology and Joint
Patent Rights to WCCI or its Affiliates to make derivatives of any Backup
Compounds, or to commercialize such derivatives, unless any such derivatives
become Lead Candidates and/or unless any such derivative would be deemed to have
been Derived from a Product for purposes of Section 1.62. WCCI hereby grants
Paratek a non-exclusive, worldwide, royalty-free license under the Licensed
Technology and Licensed Patent Rights and Paratek’s interest in Joint Technology
and Joint Patent Rights solely to perform its obligations under the Backup
Compound Research Program, if any, and/or to conduct the Paratek Development
activities set forth in the Development Plan with respect to Lead Candidates, if
any.

 

25

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

7.2.2 Right to Sublicense. Subject to the provisions of Sections 7.2.1 and
2.3(e) of the Tufts License Agreement, if and to the extent applicable, WCCI
shall have the right to (a) extend to its Affiliates, the rights and licenses
granted to it under Section 7.2.1 and (ii) grant to Third Parties sublicenses
under the rights and licenses granted to it under Section 7.2.1; provided, that,
(A) WCCI shall have obtained the prior written approval of Paratek, which
approval shall not be unreasonably withheld, delayed or conditioned; (B) it
shall be a condition of any such extension or sublicense that such Affiliate or
Third Party agrees to be bound by all of the applicable terms and conditions of
this Agreement (including without limitation Article 6 hereof) and (C) WCCI
shall provide written notice to Paratek of any such extension or sublicense no
more than thirty (30) days after such execution, and upon Paratek’s request,
provide copies to Paratek of each such executed extension or sublicense. If
WCCI, or a Sublicensee, grants a sublicense to a Sublicensee or extends rights
to its Affiliates, WCCI shall be deemed to have guaranteed that such Sublicensee
or Affiliate will fulfill all of obligations under this Agreement applicable to
such Affiliate or Sublicensee; provided, however, that WCCI shall not be
relieved of its obligations pursuant to this Agreement as a result of such
sublicense or extension of rights.

7.2.3 License to Paratek Outside the Territory. Upon the request of Paratek, the
Parties agree to enter into good faith negotiations with respect to the terms of
a license agreement containing royalty provisions and other customary terms,
pursuant to which WCCI and its Affiliates would grant to Paratek an exclusive
license (even as to WCCI and its Affiliates) (including the right to grant
sublicenses, under WCCI Technology (including, without limitation, all Clinical
Trial Data) and WCCI Patent Rights and WCCI’s interest in Joint Technology and
Joint Patent Rights, to research, have researched, Develop, have Developed,
manufacture, have manufactured, use, have used, sell, distribute for sale, have
distributed for sale, offer for sale, have sold, import, have imported,
otherwise Commercialize and otherwise have Commercialized Products, for any and
all uses (including, without limitation any and all uses within the Field)
outside the Territory, it being understood that Paratek will covenant in any
such license agreement to use Commercially Reasonable Efforts to prevent any
such Products from being imported into the Territory for resale by any Third
Party without WCCI’s prior written consent. WCCI shall cause its Affiliates not
to grant any rights (whether by license or otherwise) to any Third Party, or
otherwise to take any other action, that would impair or adversely affect the
ability of such Affiliates to grant to Paratek a license in accordance with this
Section 7.2.3.

7.2.4 Bankruptcy. All the negative covenants set forth in Sections 3.8 and 7.1
hereof and the licenses and rights to licenses granted under or pursuant to
Section 7.2 hereof by Paratek to WCCI or by WCCI to Paratek are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code (the “Code”), and any such equivalent law in the United States,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Code. The Parties agree that WCCI or Paratek, as a covenantee and
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Code, and any such equivalent
law, and that upon commencement of a bankruptcy proceeding by or against Paratek
or WCCI, as the case may be, under the Code, WCCI or Paratek, as applicable,
shall be entitled to a complete duplicate of or complete access to, any such
intellectual property and all embodiments of such intellectual property. Such
intellectual property and all embodiments thereof shall be promptly delivered to
WCCI (i) upon any such commencement of a bankruptcy proceeding upon written
request therefor by WCCI,

 

26

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

unless Paratek (or the bankruptcy trustee) elects to continue to perform all of
its obligations under this Agreement or (ii) if not delivered under (i) above,
upon the rejection of this Agreement by or on behalf of WCCI upon written
request therefor. The foregoing is without prejudice to any rights WCCI may have
arising under the Code or other Applicable Law.

7.3 Tufts License Agreement. Paratek entered into the Tufts License Agreement
with the Trustees of Tufts College (“Tufts”) that may cover intellectual
property rights that are inter alia claiming methods of synthesis for Lead
Candidates. Paratek hereby grants to WCCI an exclusive royalty-free sublicense
under the license granted to Paratek pursuant to the Tufts License Agreement
solely to the extent such sublicense is required by WCCI in order to exercise
the license granted to WCCI pursuant to Section 7.2 of this Agreement, without
infringing any of the patent rights licensed to Paratek by Tufts. Without
limiting the generality of the foregoing, WCCI and Paratek hereby acknowledge
and agree that the provisions of Sections 3.8, 3.9, 3.10, 7.1, 8.1, 8.5 and 9.3
and Articles V, XI, and XII of the Tufts License Agreement shall be binding upon
WCCI, as a sublicensee under the Tufts License Agreement and such provisions
shall be fully enforceable for all purposes related thereto both by Tufts and
Paratek. Paratek shall be responsible for any and all payments and royalties due
to Tufts under the Tufts License Agreement. Paratek shall perform all of its
obligations under the Tufts License Agreement in accordance with the terms
therein, and shall not take any action that would cause or result in the
termination of the Tufts License Agreement. Paratek shall not amend, modify, or
enter into any agreement contemplating the amendment or modification, of the
Tufts License Agreement if such amendment or modification would adversely affect
WCCI’s rights under this Agreement. Notwithstanding anything to the contrary in
this Agreement, WCCI agrees that it shall not use the name “Tufts University” or
any variant thereof, or identify Tufts or any portion of Tufts as a beneficiary
of this Agreement without the prior express written consent of Tufts, which may
be withheld or withdrawn by Tufts in its complete and uncontrolled discretion.

7.4 No Other Rights. WCCI shall receive no rights to utilize Paratek Technology,
or rights with respect to use of Paratek Technology, except as expressly set
forth herein. Paratek shall receive no rights to utilize WCCI Technology, or
rights with respect to use of WCCI Technology, except as expressly set forth
herein.

7.5 Payment of Royalties; Royalty Rates; Accounting and Records.

7.5.1 Payment of Royalties on Products. In further consideration of the grant of
the rights and licenses by Paratek hereunder, WCCI shall pay Paratek a royalty
based on aggregate Annual Net Sales of all Products sold by WCCI, its Affiliates
and its Sublicensees, at the following incremental rates:

 

Annual Net Sales

   Royalty Rate  

Annual Net Sales up to $[***]

     [*** ]% 

Portion of Annual Net Sales above $[***] and up to $[***]

     [*** ]% 

Portion of Annual Net Sales above $[***]

     [*** ]% 

 

27

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

7.5.2 Know-How Royalty Rates. If a Product is not covered by a Valid Patent
Claim in the Territory, WCCI shall pay Paratek royalties at [***] percent
([***]%) of the applicable rates specified in Section 7.5.1 until expiration of
the Royalty Term applicable to such Product. The Parties hereby acknowledge and
agree that royalties that are payable for a Product during the Royalty Term for
which no Patent Rights exist shall be in consideration of (a) Paratek’s
expertise and know-how concerning the research, manufacture and Development of
Compounds in the Field, including development activities conducted prior to the
Effective Date; (b) the disclosure by Paratek to WCCI of results obtained in by
Paratek in it performance of activities with respect to the Development; and
(c) the licenses granted to WCCI hereunder with respect to Licensed Technology
and Joint Technology that are not within the claims of any Patent Rights
Controlled by Paratek.

7.5.3 Royalty Term. WCCI shall pay royalties with respect to each Product on a
Product-by-Product basis during the period (such period, the “Royalty Term”)
commencing on the date of First Commercial Sale of such Product in the Territory
and continuing for so long as Products are sold in the Territory until the later
of the date on which (a) there is no Valid Claim that is included in the
Licensed Patent Rights or Joint Patent Rights that cover such Product in the
Territory and (b) sales of Generic Products by any Third Party in the Territory
are equal to at least [***] percent ([***]%) of WCCI’s unit-based market share
of the Product in the Territory (as measured by prescriptions or other similar
information available in the Territory). For purposes of this Section 7.5.3, a
“Generic Product” means a pharmaceutical product that contains the same active
ingredient as a Product and that is an AB Rated equivalent (as defined in the
22nd edition of Approved Drug Products with Therapeutic Equivalence Evaluations
issued by the United States Department of Health and Human Services) to the
Product.

7.5.4 Payment Dates and Reports. The royalty payments shall be paid by WCCI
within forty-five (45) days after the end of each Calendar Quarter in which such
Net Sales are made and royalties are owed hereunder. Each such payment shall be
made in United States Dollars and shall be accompanied by a report showing the
Net Sales of each Product sold by WCCI, any WCCI Affiliate or any Sublicensee,
in the Territory, the applicable royalty rate for such Product, and a
calculation of the amount of royalty.

7.5.5 Records; Audit Rights. WCCI and its Affiliates and Sublicensees shall keep
for three (3) years from the date of each payment of royalties complete and
accurate records of sales by WCCI and its Affiliates and Sublicensees of each
Product, in sufficient detail to allow the accruing royalties to be determined
accurately. Paratek shall have the right for a period of three (3) years after
receiving any such report or statement to appoint at its expense an independent
certified public accountant (bound by written confidentiality obligations no
less protective than those set forth in Article 6 hereof) reasonably acceptable
to WCCI to inspect the relevant records of WCCI and its Affiliates and
Sublicensees to verify such report or statement. WCCI and its Affiliates and
Sublicensees shall each make its records available for inspection by such
independent certified public accountant during their regular business hours at
such place or places where such records are customarily kept, upon reasonable
notice from Paratek, solely to verify the accuracy of the reports and payments.
Such inspection right shall not be exercised by Paratek more than once in any
Calendar Year nor more than once with respect to sales of any Product in any
given period. Paratek agrees to hold in strict confidence, and in accordance
with

 

28

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Article 6 hereof, all information concerning such payments and reports, and all
information learned in the course of any audit or inspection, except to the
extent necessary for Paratek to reveal such information in order to enforce its
rights under this Agreement or if disclosure is required by law. The results of
each inspection, if any, shall be binding on both Parties, absent manifest
error. Paratek shall pay for such inspections, except that in the event there is
any upward adjustment in the aggregate royalties, payable for any Calendar Year
shown by such inspection of more than five percent (5%) of the amount paid, WCCI
shall pay for the reasonable costs of such inspection.

7.5.6 Overdue Royalties. All royalties payments not paid within the time period
set forth in this Article 7 shall bear interest at a rate of one percent
(1%) per month from the due date until paid in full; provided, that, in no event
shall such annual rate exceed the maximum interest rate permitted by law in
regard to such payments. Such royalty or milestone payment when made shall be
accompanied by all interest so accrued.

7.5.7 Withholding Taxes. All payments made or required to be made by WCCI
hereunder shall be reduced by the amount of any taxes (including withholding
taxes to the extent applicable), duties, levies, fees or charges imposed
thereon, provided, that, WCCI complies with its obligations set forth below in
this Section 7.5.7 prior to making any payment to Paratek hereunder. WCCI shall
make (or cause to be made) any applicable withholding payments due on behalf of
Paratek and shall promptly provide (or cause to be provided) Paratek with
written documentation of any such payment sufficient to satisfy the requirements
of the United States Internal Revenue Service relating to an application by
Paratek for a foreign tax credit for such payment.

ARTICLE 8: INTELLECTUAL PROPERTY RIGHTS

8.1 Disclosure of Program Inventions. Each Party shall promptly provide the
other Party with written notice concerning all Program Inventions that are
conceived, made or developed by employees or consultants of either of them or
their Affiliates, alone or jointly with employees or consultants of the other
Party or its Affiliates.

8.2 Ownership.

8.2.1 Paratek Intellectual Property Rights. Paratek shall have sole and
exclusive ownership of all right, title and interest on a worldwide basis in and
to any and all Paratek Technology and Paratek Patent Rights, with full rights to
license or sublicense, subject to the obligations and licenses to WCCI as set
forth herein. Without limiting the foregoing and subject to the licenses and
other rights granted to WCCI pursuant to this Agreement, Paratek shall be the
sole owner of all Patent Rights, all trade secret rights, all know-how and any
other intellectual property rights in the Paratek Technology, including the sole
and exclusive right to exclude others from making, using, selling, offering for
sale or importing the Paratek Technology or any products that consist of, or
incorporate, any Paratek Technology.

8.2.2 WCCI Intellectual Property Rights. WCCI shall have sole and exclusive
ownership of all right, title and interest on a worldwide basis in and to any
and all WCCI

 

29

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Technology and WCCI Patent Rights, with full rights to license or sublicense,
subject to the obligations and licenses to Paratek as set forth herein. Without
limiting the foregoing, and subject to the licenses and other rights granted to
Paratek pursuant to this Agreement, WCCI shall be the sole owner of all Patent
Rights, all trade secret rights, all know-how and any other intellectual
property rights in the WCCI Technology including the sole and exclusive right to
exclude others from making, using, selling, offering for sale or importing the
WCCI Technology or any products that consist of, or incorporate, any WCCI
Program Technology.

8.2.3 Joint Technology Rights. WCCI and Paratek shall jointly own all Joint
Technology and Joint Patent Rights and hereby agree that (a) subject to the
rights of, and the licenses granted to, WCCI by Paratek under this Agreement
(including, without limitation, under Section 7.2 hereof) and subject to the
obligations of Paratek under this Agreement (including, without limitation,
Sections 3.8 and 7.1.1 hereof), Paratek may use or license or sublicense to any
Affiliate or Third Party all such Joint Technology and Joint Patent Rights, and
(ii) WCCI may use or license or sublicense to any Affiliate or Third Party all
such Joint Technology and Joint Patent Rights.

8.3 Patent Coordinators. Within thirty (30) days of the Effective Date, Paratek
and WCCI shall each appoint a patent coordinator (each, a “Patent Coordinator”
and collectively, the “Patent Coordinators”), reasonably acceptable to the other
Party, who shall serve as such Party’s primary liaison with the other Party on
matters relating to patent filing, prosecution, maintenance and enforcement.
Each Party may replace its Patent Coordinator at any time by notice in writing
to the other Party.

8.4 Inventorship. In case of a dispute between Paratek and WCCI over
inventorship, the Parties, with the advice of the Patent Coordinators, shall
make the determination of the inventor(s) by application of the standards
contained in United States patent law. If the Parties cannot resolve the
dispute, it shall be resolved by independent patent counsel, not otherwise
engaged by either of the Parties or any of their respective Affiliates, selected
by the Patent Coordinators. Expenses of such independent patent counsel shall be
shared equally by the Parties.

ARTICLE 9: FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

9.1 Patent Filing, Prosecution and Maintenance. The JSC shall determine the
jurisdictions within the Territory in which patent applications will be filed
with respect to Joint Patent Rights. Subject to the foregoing, the
responsibility for filing, prosecution and maintaining Patent Rights shall be as
follows:

9.1.1 Patent Filing. During the Term and thereafter during any period of time
during which WCCI shall have a license under this Agreement to Paratek Patent
Rights or to Joint Patent Rights, with respect to any Patent Rights arising
hereunder:

(a) Paratek, at its sole expense and acting through patent attorneys or agents
of its choice, shall be responsible for the preparation, filing, prosecution and
maintenance of all Patent Rights relating to the Paratek Technology. At
Paratek’s request, WCCI shall reasonably cooperate with and assist Paratek, at
Paratek’s expense, in connection with such activities.

 

30

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

(b) WCCI, at its sole expense and acting through patent attorneys or agents of
its choice, shall be responsible for the preparation, filing, prosecution and
maintenance of all Patent Rights relating to the WCCI Technology. At WCCI’s
request, Paratek shall reasonably cooperate with and assist WCCI, at WCCI’s
expense, in connection with such activities.

(c) Except as expressly provided in Article 11 hereof, neither Party makes any
warranty with respect to the validity, perfection or dominance of any patent or
other proprietary right or with respect to the absence of rights in Third
Parties which may be infringed by the manufacture or sale of any Product. Each
Party agrees to bring to the attention of the other Party any patent or patent
application it discovers applicable to the subject matter of this Agreement,
which relates to the rights of either Party under this Agreement.

(d) Unless the Parties otherwise agree, (i) Paratek, acting through patent
counsel or agents of its choice, shall be responsible for the preparation,
filing, prosecution and maintenance of Joint Patent Rights outside of the
Territory; and (ii) WCCI, acting through patent counsel or agents of its choice,
shall be responsible for the preparation, filing, prosecution and maintenance of
Joint Patent Rights within the Territory. The Parties shall share equally the
control and the fees of counsel and the other costs and expenses related to
patents and patent applications claiming inventions that are Joint Technology.
Should one Party desire not to share in the control, filing, prosecution or
maintenance of any such patent or patent applications or shall fail to bear its
share of the costs and expenses of filing, prosecuting or maintaining any such
patent or patent applications (and, in the case of such failure, if such failure
is not cured within thirty (30) days after receipt of written notice of such
failure from the participating Party), the non-participating Party hereby
assigns (or shall cause to be assigned) to the other Party all right, title and
interest in and to such patent or patent application, and the Joint Technology
claimed therein, and the participating Party shall gain sole control of the
filing, prosecution or maintenance of such patents or patent applications, which
shall be deemed to be the Technology of such participating Party.

9.1.2 Information and Cooperation. Each Party responsible for filing patents and
any Patent Rights (other than with respect to WCCI Technology) described in this
Agreement (the “Filing Party”) shall keep the other Party regularly informed of
the status of the Patent Rights for which it is responsible in accordance with
this Article 9 (other than with respect to WCCI Technology). The Filing Party
shall provide the other Party with (a) copies of all filings and correspondence
with the patent offices, administrative boards or courts which the Filing Party
sends or receives in connection with filing, prosecution, maintenance and
defense of the Patent Rights for which it is responsible (other than with
respect to WCCI Technology), and (b) copies of filings and correspondence
referred to in the foregoing clause (a) sufficiently in advance of the due date
so as to give the other Party sufficient time to comment and shall give good
faith consideration to the other Party’s comments. The Filing Party shall seek
the advice of the other Party with respect to strategy for the Patent Rights for
which it is responsible (other than with respect to WCCI Technology) and shall
give reasonable consideration to any suggestions or recommendations of the other
Party concerning the preparation, filing, prosecution, maintenance and defense
of such Patent Rights.

 

31

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

9.1.3 Abandonment. If Paratek decides to abandon or to allow to lapse any of the
Paratek Patent Rights in the Territory, Paratek shall inform WCCI of such
decision promptly and, in any event, a reasonable amount of time prior to any
applicable deadline that may be necessary to establish or preserve such Paratek
Patent Rights. WCCI shall have the right to assume responsibility for continuing
the prosecution of such Paratek Patent Rights and paying any required fees to
maintain such Paratek Patent Rights in the Territory or defending such Paratek
Patent Rights, in each case at WCCI’s sole expense and through patent counsel of
its choice. WCCI shall not become an assignee of such Paratek Patent Rights as a
result of its assumption of such responsibility under this Section 9.1.3 and
such Paratek Patent Rights shall remain subject to this Agreement. Upon transfer
of Paratek’s responsibility for prosecuting, maintaining and defending any of
the Paratek Patent Rights to WCCI under this Section 9.1.3, Paratek shall
promptly deliver to WCCI copies of all necessary files related to the Paratek
Patent Rights with respect to which responsibility has been transferred and
shall take all actions and execute all documents reasonably necessary for WCCI
to assume such prosecution, maintenance and defense.

9.2 Legal Action.

9.2.1 Actual or Threatened Infringement.

(a) In the event either Party or any of such Party’s Affiliates becomes aware of
any possible infringement or unauthorized possession, knowledge or use of any
Technology that is the subject matter of this Agreement, including any Joint
Technology, in connection with the discovery, research, development,
manufacture, use, sale import or commercialization of (i) a Paratek Compound in
the Field, or (ii) a Lead Candidate or Product within or outside of the Field
(collectively, an “Infringement”), that Party shall promptly notify the other
Party and provide it with full details (an “Infringement Notice”).

(b) WCCI shall have the first right and option, but not the obligation, to
prosecute or prevent an Infringement as WCCI will consider appropriate. If WCCI
does not commence an action to prosecute, or otherwise take steps to prevent or
terminate the Infringement within one hundred eighty (180) days from any
Infringement Notice, then, except with respect to WCCI Technology, Paratek shall
have the right and option to take such action as Paratek will consider
appropriate to prosecute or prevent such Infringement unless (i) the
Infringement is a Tufts IP Infringement, in which case Tufts shall have the
right and option to take such action as Tufts will consider appropriate to
prosecute or prevent such Infringement or (ii) the provisions of
Section 9.2.1(c) below shall not permit Paratek to prosecute or prevent such
Infringement. Any and all recoveries from any action for infringement shall be
shared as follows: (1) if such Infringement is a Tufts IP Infringement and WCCI
is prosecuting such action for Infringement, Tufts shall be paid [***] percent
([***]%) of any and all such recoveries, net of costs incurred by WCCI for
prosecuting the action, and WCCI shall retain the remaining balance and such
remaining balance (net of costs incurred by WCCI for prosecuting the action)
shall be treated as Net Sales, subject to the payment of royalties to Paratek in
accordance with this

 

32

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Agreement; (2) if such Infringement is a Tufts IP Infringement and Paratek is
prosecuting such action for Infringement, Tufts shall be paid [***] percent
([***]%) of any and all such recoveries, net of costs incurred by Paratek for
prosecuting the action, and the net balance remaining (net of costs incurred by
Paratek for prosecuting the action) shall be retained by Paratek and [***]
between Paratek and WCCI, respectively; (3) if such Infringement is a Tufts IP
Infringement and Tufts is prosecuting such action for Infringement, Tufts shall
be entitled to retain from such recoveries an amount equal to the costs incurred
by Tufts in prosecuting such action plus [***] percent ([***]%) of the remaining
balance, and the balance remaining after payment of all amounts due to Tufts
shall be retained by WCCI and treated as Net Sales; (4) if such Infringement is
not a Tufts IP Infringement and WCCI is prosecuting such action for
Infringement, such recoveries shall be allocated first, to reimburse WCCI and
Paratek for their reasonable out-of-pocket expenses in making such recovery
(which amounts shall be allocated pro rata if insufficient to cover the totality
of such expenses) and then WCCI shall treat and all such recoveries as Net Sales
for purposes of this Agreement, subject to the payment of royalties to Paratek
in accordance with this Agreement; and (5) if such Infringement is not a Tufts
IP Infringement and Paratek is prosecuting such action for Infringement, such
recoveries shall be allocated first, to reimburse WCCI and Paratek for their
reasonable out-of-pocket expenses in making such recovery (which amounts shall
be allocated pro rata if insufficient to cover the totality of such expenses)
and the balance shall be [***] between Paratek and WCCI, respectively. If either
of WCCI or Paratek determines that it is necessary for the other Party or any of
its Affiliates to join any such suit, action or proceeding, the necessary Party
shall, upon written notice from the prosecuting Party, execute (or cause to be
executed) all papers and perform such other acts as may be reasonably required
in the circumstances; provided, however, neither Party nor such Party’s
Affiliates shall be required to transfer any right, title or interest in or to
any property to any other Party or any Third Party to confer standing on a Party
hereunder.

(c) Notwithstanding anything in Section 9.2.1(b) express or implied to the
contrary, but subject to the provisions of Section 10.2.5(b)(iii), in no event
shall Paratek have the right to prosecute or prevent the Infringement of or
relating to (i) WCCI Patent Rights or WCCI Technology or (ii) Paratek Patent
Rights, Joint Patent Rights, Paratek Technology or Joint Technology to the
extent they pertain solely to Products, Lead Candidates or rights that have been
licensed exclusively to WCCI pursuant to Section 7.2.1. Nothing in this
Section 9.2.1(c) is intended to limit the rights of Tufts under the Tufts
License Agreement and WCCI hereby acknowledges that Tufts may have the right
under the Tufts License Agreement to prosecute or prevent an Infringement that
Paratek does not have the right to prosecute or prevent by virtue of the
provisions of this Section 9.2.1(c).

(d) In any action under this Section 9.2.1, the Parties and their respective
Affiliates shall fully cooperate with and assist each other. No suit under this
Section 9.2.1 may be settled without the approval of the JSC provided, however,
any settlement by which Tufts would incur any obligation or liability, whether
for the payment of money, the taking of any action, the refraining from any
action, or otherwise, shall require the advance written consent of Tufts, which
may be withheld in the sole discretion of Tufts without relieving WCCI or
Paratek, as the case may be, of any of its indemnification or other obligations
hereunder to Tufts.

 

33

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

9.2.2 Defense of Claims.

(a) In the event that any action, suit or proceeding is brought against Paratek
or WCCI or any Affiliate or sublicensee of either Party alleging the
infringement of the Technology or intellectual property rights of a Third Party
by reason of the discovery, development, manufacture, use, sale, importation or
offer for sale of a Product or use of WCCI Technology, Paratek Technology or
Joint Technology in the discovery, Development, Commercialization, manufacture,
use, sale, offer for sale, or importation of a Product, then WCCI shall have the
sole right and obligation to defend itself and Paratek in such action, suit or
proceeding at its sole expense, unless such action, suit or proceeding alleges
that the infringement arises from or otherwise pertains to the use of Paratek
Technology by Paratek or WCCI to synthesize, generate, make and develop Paratek
Compounds, Lead Candidates or Products in which case WCCI shall have the right
(but not the obligation) to defend Paratek in such action, suit or proceeding at
its sole expense. Paratek shall have the right to separate counsel at its own
expense in any action, suit or proceeding being defended by WCCI pursuant to
this Section 9.2.2(a). The Parties and their respective Affiliates shall
cooperate with each other in the defense of any such suit, action or proceeding.
The Parties will give each other prompt written notice of the commencement of
any such suit, action or proceeding or claim of infringement and will furnish
each other a copy of each communication relating to the alleged infringement.
Neither Party nor such Party’s Affiliates shall compromise, settle or otherwise
dispose of any such suit, action or proceeding which involves the other’s
Technology or Patent Rights without the other Party’s advice and prior consent
if such compromise, settlement or other disposition would impair any rights
retained by such other Party or any of its Affiliates to use such Technology or
Patent Rights, provided that the Party not defending the suit shall not
unreasonably withhold its consent to any settlement. If the defending Party
agrees that the other Party or any of its Affiliates should institute or join
any suit, action or proceeding pursuant to this Section 9.2.2(a), the defending
Party may at its expense, join the other Party or any of its Affiliates as a
party to the suit, action or proceeding, and the Party or Affiliate so joined
shall execute all documents and take all other actions, including giving
testimony, which may reasonably be required in connection with the prosecution
of such suit, action or proceeding.

(b) To the extent that the allegation of infringement is based principally on
the use of Joint Technology, such expenses shall be borne equally by the
Parties.

(c) If as a consequence of such action, suit or proceeding by a Third Party
claiming that the discovery, development, manufacture, use or sale of a Product
infringes such Third Party’s intellectual property rights, the Parties shall
examine and discuss in good faith the consequences of such prohibition or
restriction or other conditions on this Agreement and on possible modifications
thereto; provided, however, no action will be taken without the agreement of
both Parties.

ARTICLE 10: TERMINATION

10.1 Term. This Agreement shall commence on the Effective Date and shall
continue until terminated in accordance with the provisions of this Article 10
(the “Term”).

 

34

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

10.2 Termination. This Agreement may be terminated at any time by either Party
as follows:

10.2.1 Unilateral Right to Terminate During the Term. WCCI may terminate this
Agreement for convenience effective on the last day of each of the first and
second Contract Year, provided that WCCI delivers written notice of termination
to Paratek at least ninety (90) days prior to such effective date of
termination.

10.2.2 Unilateral Right to Terminate After the Term. If at any time on and after
the date on which WCCI has commenced Development of a Product (a) WCCI
reasonably determines that (i) it would not be commercially viable to continue
to Develop and Commercialize such Product and/or obtain Commercialization
Regulatory Approval with respect to such Product and (ii) WCCI is unlikely or
unable to obtain Commercialization Regulatory Approval with respect to such
Product (each, a “Termination Event”), (b) no Backup Compound is ready to be
Developed by WCCI and (c) the Parties have not agreed to extend the Development
Plan to conduct Development activities with respect to such Backup Compound
pursuant to Section 3.5, WCCI shall provide the JSC with written notice which
shall describe the Termination Event in reasonable detail. The JSC shall meet as
soon as practicable thereafter to determine the additional actions, if any, to
be undertaken by the Parties to fulfill the purposes of this Agreement. If the
JSC fails to meet or the Parties are otherwise unable to agree upon any such
course of action within ninety (90) days of the date of WCCI’s Termination Event
notice, then either Party shall have the right to terminate this Agreement by
providing written notice of termination within ten (10) days after the
expiration of such 90-day period.

10.2.3 Termination for Breach. In the event that either Party defaults or
breaches any material term of this Agreement on its part to be performed or
observed, the other Party shall have the right to terminate this Agreement
(a) by giving thirty (30) days’ written notice to the defaulting Party in the
case of a breach of any payment term of this Agreement and (b) by giving sixty
(60) days’ written notice to the defaulting Party in the case of any other
breach; provided, however, that in the case of a default or breach capable of
being cured, if the said defaulting Party shall cure the said default or breach
within such notice period after the said notice shall have been given, then the
said notice shall not be effective; and provided, further that the provisions of
this Section 10.2.3 shall not apply to any material breach of this Agreement
arising from a WCCI Diligence Failure (it being understood that Paratek’s sole
and exclusive remedies upon any material breach of this Agreement arising from a
WCCI Diligence Failure are set forth in Sections 3.9.3).

10.2.4 Termination for Insolvency. In the event that either Party files for
protection under bankruptcy laws, makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act of has any
such petition filed against it which is not discharged within sixty (60) days of
the filing thereof, then the other Party may terminate this Agreement effective
immediately upon written notice to such Party.

10.2.5 Consequences of Terminations Under Section 10.2.1. In the event of the
termination of this Agreement by WCCI pursuant to Section 10.2.1:

(a) all rights and licenses granted by one Party to the other hereunder shall
immediately terminate;

 

35

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

(b) each Party shall within thirty (30) days of the termination date, destroy,
or at the other Party’s request return, all of such other Party’s Confidential
Information (other than with respect to maintaining one (1) archival copy of
such Confidential Information related thereto for its legal files, for the sole
purpose of determining its obligations under this Agreement) and shall provide
such Party with certification that all such Confidential Information have been
destroyed or returned to such Party as appropriate;

(c) the rights and obligations of the Parties and their respective Affiliates
provided in Sections 3.11, 7.5.5, 10.2.5, 10.2.8, 12.1, 12.2, 12.3, 12.4, 12.5,
12.6, 12.7 and 14.2 and Articles 1 and 6 hereof shall survive such termination;
and

(d) except as expressly set forth in this Section 10.2.5 and Section 10.2.8
hereof, all other rights and obligations under this Agreement shall terminate.

10.2.6 Consequences of Terminations Under Sections 10.2.2. In the event of the
termination of this Agreement by either Party pursuant to Sections 10.2.2:

(a) The licenses granted to WCCI and its Affiliates pursuant to Section 7.2.1
and 7.2.2 hereof and the restrictions on Paratek and its Affiliates pursuant to
Sections 3.8 and 7.1.1 shall immediately terminate.

(b) WCCI shall be deemed to have granted to Paratek, as of the date of
termination, an exclusive (even as to WCCI), worldwide, royalty-free license,
with the right to sublicense, in the Field under the WCCI Program Technology,
the WCCI Patent Rights as they pertain to WCCI Program Technology, WCCI’s
interest in Joint Technology and Joint Patent Rights, and the Product Trademarks
to develop, have developed, commercialize, make, have made, use, sell, have
sold, offer for sale, distribute for sale, import and have imported those Lead
Candidates and Products being Developed or Commercialized by WCCI as of the date
of termination.

(c) Each Party shall within thirty (30) days of the termination date, destroy,
or at the other Party’s request return, all of such other Party’s Confidential
Information (other than with respect to maintaining one (1) archival copy of
such Confidential Information related thereto for its legal files, for the sole
purpose of determining its obligations under this Agreement) and shall provide
such other Party with certification that all such Confidential Information have
been destroyed or returned to such other Party as appropriate.

(d) WCCI shall, within thirty (30) days of the termination date, at the request
of Paratek, assign (if assignable under its terms) to Paratek for no additional
consideration (other than Paratek’s assumption of WCCI’s obligations) all of
WCCI’s rights and obligations under any then-existing agreement with any Third
Party that contains any sublicense to such Third Party of any of the rights
licensed by Paratek to WCCI pursuant to this Agreement. Paratek shall indemnify
and hold harmless WCCI against any and all Third Party claims, damages, losses,
liabilities, costs and expenses arising out of events occurring after the
assignment incurred or suffered by WCCI in connection with any such agreement
assigned to Paratek pursuant to this Section 10.2.6(d) or in connection with any
dispute between such Third Party and Paratek as a result of any action taken or
not taken by Paratek.

 

36

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

(e) If WCCI is manufacturing, or having manufactured, Lead Candidates or
Products on the date of termination, (1) WCCI shall supply, or have supplied,
Paratek with those of such Lead Candidates or Products, as applicable, that
Paratek may reasonably request until the earlier of (A) the date on which
Paratek or its designee validates a manufacturing process for such Lead
Candidates or Products, it being understood that Paratek shall use Commercially
Reasonable Efforts to complete such validation as promptly as practicable and
(B) the date that is thirty six (36) months following such termination, pursuant
to a transition plan to be agreed upon by the Parties promptly following such
termination, (2) Paratek shall pay WCCI [***], for the supply of Lead Candidate
or Product, as applicable and (3) WCCI shall provide to Paratek or its designee
all information in its possession with respect to the manufacture of Lead
Candidate or Product, as applicable. Any and all costs and expenses that WCCI
shall incur to Third Party contract manufacturers as a result of complying with
the provisions of this Section 10.2.6(e) shall be paid by Paratek. WCCI shall
have no liability or otherwise be responsible for any action taken or not taken
by any Third Party contract manufacturer of WCCI or for any Lead Candidate or
Products supplied by a Third Party pursuant to this Section 10.2.6(e). Paratek
shall indemnify and hold harmless WCCI against any and all Third Party claims,
damages, losses, liabilities, costs and expenses incurred or suffered by WCCI in
connection with Lead Candidates or Products supplied pursuant to this
Section 10.2.6(e) or any action taken or not taken by Paratek in connection with
such Lead Candidates or Products.

(f) Unless prohibited by any Regulatory Authority or under Applicable Laws, WCCI
shall promptly (A) transfer to Paratek all of its right, title and interest in
all Regulatory Filings and Regulatory Approvals then in its name for all Lead
Candidates and Products identified as of the date of termination and all
material aspects of Confidential Information Controlled by it as of the date of
termination relating to such Regulatory Filings and Regulatory Approvals,
(B) notify the appropriate Regulatory Authorities and take any other action
reasonably necessary to effect such transfer of ownership, (C) deliver to
Paratek all correspondence between WCCI and such Regulatory Authorities relating
to such Regulatory Filings and Regulatory Approvals and (D) transfer control to
Paratek of all clinical trials being conducted as of the date of termination
which relate to the Products and continue to conduct such trials until the
earlier of (Y) completion of the transfer and (Z) six (6) months from the
termination effective date. Any and all costs and expenses that WCCI shall incur
to third parties as a result of complying with the provisions of this
Section 10.2.6(b)(vii) shall be paid by Paratek, and any and all internal costs
and expenses that WCCI incurs in complying with its obligations under Clause D
of this Section 10.2.6(e) shall be paid by Paratek. WCCI shall have no liability
or otherwise be responsible for clinical trials that WCCI continues to conduct
pursuant to this Section 10.2.6(e), and Paratek shall indemnify and hold
harmless WCCI against any and all Third Party claims, damages, losses,
liabilities, costs and expenses (“Trial Claims”) incurred or suffered by WCCI in
connection with such clinical trial except to such extent the Trial Claims are
attributable to WCCI’s gross negligence or willful misconduct.

 

37

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

(g) the rights and obligations of the Parties and their respective Affiliates
provided in Sections 3.11, 7.5.5, 10.2.6, 10.2.8, 12.1, 12.2, 12.3, 12.4, 12.5,
12.6, 12.7 and 14.2 and Articles 1 and 6 hereof shall survive such termination.

(h) Except as expressly set forth in this Section 10.2.6 and Section 10.2.8
hereof, all other rights and obligations under this Agreement shall terminate.

10.2.7 Consequences of Terminations Under Sections 10.2.3 or 10.2.4. In the
event of the termination of this Agreement by either Party pursuant to Sections
10.2.3 or 10.2.4:

(a) If WCCI is the Party giving notice of termination, the following shall
apply:

(i) WCCI and its Affiliates shall continue to have the licenses granted pursuant
to Section 7.2.1 hereof, subject to its continued payment of the applicable
milestone and royalty payments with respect thereto as set forth in Sections
5.3.1 and 7.5.1 hereof, and the restrictions on Paratek and its Affiliates
pursuant to Sections 3.8 and 7.1 shall remain in effect in accordance with the
respective terms thereof; provided that if such termination is a result of a
breach by Paratek of its obligations under Sections 3.8 or 7.1.1 then Paratek
shall be deemed to have granted to WCCI as of such termination date an
exclusive, fully paid up, perpetual, royalty-free license pursuant to
Section 7.2.1 without further obligation to continue to make any milestone or
royalty payments hereunder;

(ii) all rights and licenses granted to Paratek and its Affiliates by WCCI and
its Affiliates pursuant to this Agreement shall immediately terminate;

(iii) Paratek shall within thirty (30) days of the termination date, destroy, or
at WCCI’s request return, all of WCCI’s Confidential Information (other than
with respect to maintaining one (1) archival copy of such Confidential
Information related thereto for its legal files, for the sole purpose of
determining its obligations under this Agreement) and any Proprietary Materials
of WCCI, and shall provide WCCI with certification by an officer of Paratek that
all such Confidential Information and Proprietary Materials have been destroyed
or returned to WCCI, as appropriate;

(iv) the rights and obligations of the Parties and their respective Affiliates
provided in Sections 3.11, 7.5.5, 10.2.7, 10.2.8 12.1, 12.2, 12.3, 12.4, 12.5,
12.6, 12.7 and 14.2 and Articles 1 and 6 hereof shall survive such termination;
and

(v) except as expressly set forth in this Section 10.2.7(a) and Section 10.2.8
hereof, all other rights and obligations under this Agreement shall terminate.

(b) If Paratek is the Party giving notice of termination, then the following
shall apply:

(i) The licenses granted to WCCI and its Affiliates pursuant to Sections 7.2.1
and 7.3.1 hereof and the restrictions on Paratek and its Affiliates pursuant to
Sections 3.6.3 and 7.1.1 shall immediately terminate.

 

38

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

(ii) WCCI shall be deemed to have granted to Paratek, as of the date of
termination, an exclusive (even as to WCCI), worldwide, royalty-free license,
with the right to sublicense, in the Field under the WCCI Program Technology,
the WCCI Patent Rights as they pertain to WCCI Program Technology, WCCI’s
interest in Joint Technology and Joint Patent Rights, and the Product Trademarks
to develop, have developed, commercialize, make, have made, use, sell, have
sold, offer for sale, distribute for sale, import and have imported those Lead
Candidates and Products being Developed or Commercialized by WCCI as of the date
of termination.

(iii) Each Party shall within thirty (30) days of the termination date, destroy,
or at the other Party’s request return, all of such other Party’s Confidential
Information (other than with respect to maintaining one (1) archival copy of
such Confidential Information related thereto for its legal files, for the sole
purpose of determining its obligations under this Agreement), and shall provide
such other Party with certification that all such Confidential Information have
been destroyed or returned to such other Party as appropriate.

(iv) WCCI shall, within thirty (30) days of the termination date, at the request
of Paratek, assign (if assignable under its terms) to Paratek for no additional
consideration (other than Paratek’s assumption of WCCI’s obligations) all of
WCCI’s rights and obligations under any then-existing agreement with any Third
Party that contains any sublicense to such Third Party of any of the rights
licensed by Paratek to WCCI pursuant to this Agreement. Paratek shall indemnify
and hold harmless WCCI against any and all Third Party claims, damages, losses,
liabilities, costs and expenses arising out of events occurring after the
assignment incurred or suffered by WCCI in connection with any such agreement
assigned to Paratek pursuant to this Section 10.2.7(b)(iv) or in connection with
any dispute between such Third Party and Paratek as a result of any action taken
or not taken by Paratek.

(v) If WCCI is manufacturing, or having manufactured, Lead Candidates or
Products on the date of termination, (1) WCCI shall supply, or have supplied,
Paratek with those of such Lead Candidates or Products, as applicable, that
Paratek may reasonably request until the earlier of (A) the date on which
Paratek or its designee validates a manufacturing process for such Lead
Candidates or Products, it being understood that Paratek shall use Commercially
Reasonable Efforts to complete such validation as promptly as practicable and
(B) the date that is thirty six (36) months following such termination, pursuant
to a transition plan to be agreed upon by the Parties promptly following such
termination, (2) Paratek shall pay WCCI [***], for the supply of Lead Candidate
or Product, as applicable and (3) WCCI shall provide to Paratek or its designee
all information in its possession with respect to the manufacture of Lead
Candidate or Product, as applicable. Any and all costs and expenses that WCCI
shall incur to Third Party contract manufacturers as a result of complying with
the provisions of this Section 10.2.7(b)(v) shall be paid by Paratek. WCCI shall
have no liability or otherwise be responsible for any action taken or not taken
by any Third Party contract manufacturer of WCCI or for any Lead Candidate or
Products supplied by a Third Party pursuant to this Section 10.2.7(b)(v).
Paratek shall indemnify and hold harmless WCCI against any and all Third Party
claims, damages, losses, liabilities, costs and expenses incurred or suffered by
WCCI in connection with Lead Candidates or Products supplied pursuant to this
Section 10.2.7(b)(v) or any action taken or not taken by Paratek in connection
with such Lead Candidates or Products.

 

39

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

(vi) Unless prohibited by any Regulatory Authority or under Applicable Laws,
WCCI shall promptly (A) transfer to Paratek all of its right, title and interest
in all Regulatory Filings and Regulatory Approvals then in its name for all Lead
Candidates and Products identified as of the date of termination and all
material aspects of Confidential Information Controlled by it as of the date of
termination relating to such Regulatory Filings and Regulatory Approvals,
(B) notify the appropriate Regulatory Authorities and take any other action
reasonably necessary to effect such transfer of ownership, (C) deliver to
Paratek all correspondence between WCCI and such Regulatory Authorities relating
to such Regulatory Filings and Regulatory Approvals and (D) transfer control to
Paratek of all clinical trials being conducted as of the date of termination
which relate to the Products and continue to conduct such trials until the
earlier of (Y) completion of the transfer and (Z) six (6) months from the
termination effective date. Any and all costs and expenses that WCCI shall incur
to third parties as a result of complying with the provisions of this
Section 10.2.7(b)(vii) shall be paid by Paratek, and any and all internal costs
and expenses that WCCI incurs in complying with its obligations under Clause D
of this Section 10.2.7(b)(vii) shall be paid by Paratek. WCCI shall have no
liability or otherwise be responsible for clinical trials that WCCI continues to
conduct pursuant to this Section 10.2.7(b)(vii), and Paratek shall indemnify and
hold harmless WCCI against any and all Trial Claims incurred or suffered by WCCI
in connection with such clinical trial except to such extent the Trial Claims
are attributable to WCCI’s gross negligence or willful misconduct.

(vii) the rights and obligations of the Parties and their respective Affiliates
provided in Sections 3.11, 7.5.5, 10.2.7, 10.2.8, 12.1, 12.2, 12.3, 12.4, 12.5,
12.6, 12.7 and 14.2 and Articles 1 and 6 hereof shall survive such termination.

(viii) Except as expressly set forth in this Section 10.2.7(b) and
Section 10.2.8 hereof, all other rights and obligations under this Agreement
shall terminate.

10.2.8 No Impairment of Accrued or Matured Claims. Termination or expiration of
this Agreement for any reason shall be without prejudice to any claim either
Party may have against the other Party, either at law or in equity that was
accrued or matured prior to such termination or expiration.

ARTICLE 11: REPRESENTATIONS AND WARRANTIES

11.1 Representations and Warranties of Both Parties. Paratek and WCCI each
represents and warrants to the other, as of the Effective Date, as follows:

11.2.3 Tufts License Agreement. As of the Effective Date, the Tufts License
Agreement is in full force and effect and Paratek is not in breach or default in
the performance of its obligations under the Tufts License Agreement. To the
knowledge of Paratek, there has been no breach, default or non-compliance of
Paratek under the terms of the Tufts License Agreement. There have been no
amendments or other modification to the Tufts License Agreement, except as have
been disclosed to WCCI in writing. Paratek has the requisite right under the
Tufts License Agreement to grant to WCCI a sublicense of Paratek’s rights under
the Tufts License Agreement and to grant to WCCI the licenses under Section 7.3
of this Agreement with respect to all of the intellectual property rights of
Tufts licensed to Paratek pursuant to the Tufts License Agreement.

 

40

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

11.2.4 Litigation. As of the Effective Date, there is no litigation pending or,
to the knowledge of Paratek, threatened, against Paratek with respect to Paratek
Patent Rights existing as of the Effective Date.

11.3 Additional Representations and Warranties of WCCI. WCCI represents and
warrants to Paratek as follows:

11.3.1 No Infringement. As of the Effective Date, to the knowledge of WCCI, the
use of WCCI Technology in connection with the Backup Compound Research Program
and in the manner contemplated under this Agreement does not infringe the
intellectual property rights of any Third Party.

11.3.2 Litigation. As of the Effective Date, there is no litigation pending or,
to the knowledge of WCCI, threatened, against WCCI with respect to WCCI Patent
Rights existing as of the Effective Date that WCCI uses in the conduct of the
Development.

ARTICLE 12: INDEMNIFICATION

12.1 Indemnification of WCCI by Paratek. Subject to the provisions of this
Article 12, Paratek shall indemnify, defend and hold harmless WCCI and its
Affiliates and their respective directors, officers, employees, and agents and
their respective successors, heirs and assigns (the “WCCI Indemnitees”), against
any liability, damage, loss or expense (including reasonable attorneys’ fees and
expenses of litigation) (collectively, “Losses”) incurred by or imposed upon the
WCCI Indemnitees, or any one of them, in connection with any claims, suits,
actions, demands or judgments of Third Parties or Affiliates of Paratek,
including without limitation personal injury and product liability matters and
claims of suppliers and Paratek employees (except in cases where such claims,
suits, actions, demands or judgments result from a breach of this Agreement, or
negligence or willful misconduct, on the part of WCCI or its Affiliates or any
of their respective employees, agents, contractors and Sublicensees) arising out
of (a) any actions of Paratek or its Affiliates or any of their respective
employees, agents, contractors and sublicensees in the performance of the Backup
Compound Research Program or the Development Plan, (b) the breach of any
representation or warranty of Paratek under Article 11 hereof, or (c) the breach
of any covenant, agreement or obligation of Paratek under this Agreement.

12.2 Indemnification of Paratek by WCCI. Subject to the provisions of this
Article 12, WCCI shall indemnify, defend and hold harmless Paratek and its
Affiliates and their respective directors, officers, employees, agents,
contractors and their respective successors, heirs and assigns (the “Paratek
Indemnitees”), against any Losses incurred by or imposed upon the Paratek
Indemnitees, or any one of them, in connection with any claims, suits, actions,
demands or judgments of Third Parties or Affiliates of WCCI, including without
limitation personal injury and product liability matters and claims of suppliers
and WCCI employees (except in cases where such claims, suits, actions, demands
or judgments result from a breach of

 

41

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

this Agreement, or negligence or willful misconduct, on the part of Paratek or
its Affiliates or any of their respective employees, agents, contractors and
sublicensees), arising out of (a) any actions of WCCI or its Affiliates or any
of their respective employees, agents, contractors and Sublicensees in the
performance of the Backup Compound Research Program or the Development or
Commercialization of Lead Candidates or Products, (b) the breach of any
representation or warranty of WCCI under Article 11 hereof, (c) the breach of
any covenant, agreement or obligation of WCCI under this Agreement, (d) the
Development, testing, production, manufacture, promotion, import,
Commercialization or use by WCCI or any of its Affiliates or Sublicensees of any
Product which is manufactured or sold by WCCI or by an Affiliate, Sublicensee,
distributor or agent of WCCI (other than Paratek or its Affiliates, contractors,
agents or sublicensees), or (e) the use of any Product referred to in the
foregoing clause (d) by any end-user customer that acquires such Product
directly or indirectly from WCCI or any Affiliate, Sublicensee, distributor or
agent of WCCI (other than Paratek or its Affiliates, contractors, agents or
sublicensees). Notwithstanding anything express or implied in the foregoing
provisions of this Section 12.2, WCCI shall not indemnify any of the Paratek
Indemnitees from any Losses incurred by or imposed upon the Paratek Indemnitees,
or any one of them, in connection with any claims, suits, actions, demands or
judgments of Third Parties or Affiliates of Paratek asserting that the use of
the Paratek Technology or the practice of the licenses granted by Paratek under
the Paratek Patent Rights and/or the Paratek Technology hereunder, or any
portion thereof, in accordance with the terms and conditions of this Agreement,
infringe the Technology or intellectual property rights of Third Parties or
Affiliates of Paratek.

12.3 Conditions to Indemnification. A Paratek Indemnitee or a WCCI Indemnitee,
as applicable, seeking indemnification under this Article 12 (the “Indemnified
Party”) shall give prompt notice of the claim to the WCCI or Paratek as the
applicable indemnifying party (the “Indemnifying Party”). Provided that the
Indemnifying Party is not contesting the indemnity obligation, the Indemnified
Party shall (a) permit the Indemnifying Party to control and dispose of any such
claims, actions, suits or demands relating to such claim (except for claims,
actions, suits or demands subject to the provisions of Section 9.2.2 to the
extent that Section 9.2.2 otherwise provides); provided, that, the Indemnifying
Party shall act reasonably and in good faith with respect to all matters
relating to the settlement or disposition of any claim as the settlement or
disposition relates to Parties being indemnified under this Article 12 and
provided, further, that the Indemnifying Party shall not settle or otherwise
resolve any claim without prior notice to the Indemnified Party and the consent
of the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed); and (b) cooperate with the Indemnifying Party in its
defense of any claim for which indemnification is sought under this Article 12.
The Indemnified Party shall have the right to participate in all legal
proceedings, at the Indemnified Party’s sole cost and expense, giving rise to
the right of indemnification.

12.4 Contribution. In the event that there is a claim from a Third Party against
either or both Parties with respect to any matter as to which each Party has an
indemnification obligation to the other Party pursuant to Section 12.1 or
Section 12.2, as applicable, then, in lieu of the indemnification provisions of
Section 12.1 and 12.2 hereof, either Party shall have a right of contribution
against the other Party or both Parties shall have a right of contribution
against each other such that the Losses incurred and suffered by both Parties
and their respective

 

42

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Affiliates in connection with the matter that is subject to such Third Party
claim are shared by both Parties in proportion to the degree of fault of the
Parties and their respective Affiliates in causing or giving rise to such
matter.

12.5 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY NOR SUCH PARTY’S AFFILIATES MAKES ANY WARRANTY WITH
RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF
THIS AGREEMENT AND HEREBY DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE
FOREGOING.

12.6 Limited Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NEITHER PARATEK NOR WCCI WILL BE LIABLE WITH RESPECT TO ANY SUBJECT
MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR (I) ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES OR LOST PROFITS OR (II) COST OF PROCUREMENT OF SUBSTITUTE
GOODS, TECHNOLOGY OR SERVICES. FOR PURPOSES OF THIS SECTION 12.6, IT IS HEREBY
UNDERSTOOD AND AGREED THAT ANY INDEMNIFICATION OR CONTRIBUTION CLAIM BY EITHER
PARTY AGAINST THE OTHER PARTY UNDER SECTION 12.1, SECTION 12.2 OR SECTION 12.4,
AS APPLICABLE, WITH RESPECT TO AMOUNTS OWED, PAID OR REQUIRED TO BE PAID BY AN
INDEMNIFIED PARTY TO A THIRD PARTY SHALL NOT BE LIMITED BY VIRTUE OF THIS
SECTION 12.6.

12.7 TUFTS DISCLAIMER. EACH OF THE PARTIES ACKNOWLEDGES THAT TUFTS MAKES NO
REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED
(INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
PURPOSE), AND ASSUMES NO RESPONSIBILITIES WHATSOEVER, WITH RESPECT TO THE
PATENTS OR TECHNOLOGY OR THE USE THEREOF, OR THE MANUFACTURE, POSSESSION, USE,
MARKETING, SALE, OR OTHER DISPOSITION BY TUFTS, THE PARTIES, OR ANYONE ELSE, OF
LICENSED PRODUCT(S) OR ANY OTHER PRODUCTS OF SERVICES (INCLUDING, WITHOUT
LIMITATION, PRODUCTS MADE BY TUFTS, AND TUFTS SERVICES, THAT ARE OR WERE
FURNISHED TO A PARTY AT ANY TIME BEFORE, ON, OR AFTER THE EFFECTIVE DATE),
EXCEPT ONLY AS EXPRESSLY STATED BELOW IN THIS SECTION 12.7. Without limitation
of the foregoing generality, nothing contained herein or in any disclosure of
the Patents or Technology (as the terms “Patent Rights” and “Technology” are
defined in the Tufts License Agreement) made by or on behalf of Tufts shall be
construed as extending any representation or warranty with respect to the
Patents or Technology or Products or the results to be obtained by the use of
the Patents or Technology or any Products, or that anything made, used, or sold
by use of the Patents or Technology or any part thereof, alone or in
combination, will be free from infringement of patents of third parties. TUFTS
SHALL NOT BE LIABLE TO EITHER PARTY, ITS SUBSIDIARIES, ITS SUBLICENSEES, OR ANY
OTHER PARTY, REGARDLESS OF THE FORM OR THEORY OF ACTION (WHETHER CONTRACT, TORT,
INCLUDING NEGLIGENCE, STRICT

 

43

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

LIABILITY, OR OTHERWISE), FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
OR OTHER EXTRAORDINARY DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT,
PATENTS, THE TECHNOLOGY, THE PRODUCTS, OR ANY PRODUCTS OR SERVICES FURNISHED OR
NOT FURNISHED BY TUFTS, EVEN IF TUFTS HAS BEEN ADVISED OF THE POSSIBILITY
THEREOF.

12.8 Insurance.

12.8.1 Clinical Trial Liability. Paratek and WCCI hereby agree that, if required
in order for Paratek to comply with its obligations under the Tufts License
Agreement, not later than thirty (30) days prior to WCCI’s commencement of any
human clinical trial, if at all, of a Product and at all times thereafter until
the expiration of all applicable statutes of limitation pertaining to such trial
(whether same occurs or exists during or after the existence of the Tufts
License Agreement or during or after the License Period as defined in the Tufts
License Agreement), WCCI will, at its own expense, obtain and maintain in full
force and effect an insurance program consisting of a combination of a
self-insurance and third party insurance coverage as further described below,
protecting WCCI, Tufts and Paratek against all claims, suits, obligations,
liabilities and damages, based upon or arising out of actual or alleged bodily
injury, personal injury, death or any other damage to or loss of persons or
property caused by WCCI’s activities in the conduct of such clinical trial.
WCCI’s third party insurance coverage portion of such insurance program shall
consist of a comprehensive general liability insurance policy or policies that
include coverage of clinical trial liability. Such insurance policy or policies
shall be issued by companies rated by A. M.. Best as A VIII or better (or other
companies acceptable to Tufts), shall name each of Tufts and Paratek as an
additional named insured, shall have limits of [***] dollars ($[***]) in the
aggregate for all covered claims, shall be non-cancelable except upon thirty
(30) days prior written notice to each of Tufts and Paratek and shall provide
for coverage only in excess of the limits of WCCI’s self-insurance program and
shall provide that as to any loss covered by such policy or policies and also by
any policies obtained by any additional named insured under WCCI’s policies,
WCCI’s policies shall provide primary coverage for such additional named insured
and such additional named insured’s policies shall be considered excess coverage
for such additional named insured. Notwithstanding anything express or implied
in the foregoing provisions of this Section 12.8.1 to the contrary, the rights
of Tufts under this Section 12.8.1 shall only be applicable in the case that
WCCI commences a human clinical trial of a Product that is a Licensed Product
(as “Licensed Product” is defined in the Tufts License Agreement).

12.8.2 Product Liability. Paratek and WCCI hereby agree that, if required in
order for Paratek to comply with its obligations under the Tufts License
Agreement, not later than thirty (30) days before WCCI shall make, use, or sell,
on a commercial basis, a Licensed Product (as “Licensed Product” is defined in
the Tufts License Agreement) and at all times thereafter until the expiration of
all applicable statutes of limitation pertaining to any such manufacture,
marketing, possession, use, sale or other disposition of a Licensed Product
(whether same occurs or exists during or after the existence of the Tufts
License Agreement or during or after the License Period as defined in the Tufts
License Agreement) by WCCI, WCCI will, at its expense, obtain and maintain in
full force and effect Third Party insurance coverage consisting of a combination
of a self-insurance and third party insurance coverage as further

 

44

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

described below protecting WCCI and Tufts against all claims, suits,
obligations, liabilities and damages, based upon or arising out of actual or
alleged bodily injury, personal injury, death or any other damage to or loss of
persons or property caused by any such manufacture, marketing, possession, use,
sale, or other disposition. WCCI’s third party insurance coverage portion of
such insurance program, shall consist of a comprehensive general liability
insurance policy or policies that include coverage of product liability. Such
insurance coverage shall consist of a comprehensive general liability insurance
policy or policies that include coverage of product liability. Such insurance
policy or policies shall be issued by companies rated by A. M. Best as A VIII or
better (or other companies acceptable to Tufts), shall name Tufts as an
additional named insured, shall have limits of [***] dollars ($[***]) in the
aggregate for all covered claims, shall be non-cancelable except upon thirty
(30) days prior written notice to Tufts, and shall provide that as to any loss
covered thereby and also by any policies obtained by Tufts itself, WCCI’s
policies shall provide primary coverage for Tufts and Tufts’ policies shall be
considered excess coverage for Tufts.

ARTICLE 13: DISPUTE RESOLUTION

13.1 Dispute Resolution.

13.1.1 Escalation to Executive Officers. In the event of any dispute arising
between the Parties in connection with this Agreement, the construction thereof,
or the rights, duties or liabilities of either Party and such Party’s
Affiliates, then such dispute shall be escalated to the respective Executive
Officers of the Parties for resolution. If the Executive Officers cannot resolve
such dispute within thirty (30) days, then, except as otherwise set forth
herein, such dispute shall be resolved by binding arbitration as set forth in
Section 13.1.2 below.

13.1.2 Arbitration. Binding arbitration shall occur under the then current Rules
for Non-Administered Arbitration and supervision of the American Arbitration
Association (the “AAA”), except as otherwise provided herein. If the dispute
involves a claim for money in the amount of $[***] ([***] dollars) or less and
does not involve any claims relating to ownership, use, or disclosure of
intellectual property (other than a claim of unlawful ownership, use or
disclosure of intellectual property arising solely from a failure to pay a
license fee or royalty), the arbitration shall be before a single neutral
arbitrator whom WCCI and Paratek shall select from a panel of persons
knowledgeable in the field of drug and pharmaceuticals development and
distribution; otherwise, the arbitration shall be before three arbitrators, one
selected by WCCI, one selected by Paratek, and the third selected by the two
arbitrators selected. Within thirty (30) days after initiation of arbitration,
each Party shall select one person to act as arbitrator and the two
Party-selected arbitrators shall select a third arbitrator within thirty
(30) days of their appointment. If the arbitrators selected by the Parties are
unable or fail to agree upon the third arbitrator, the third arbitrator shall be
appointed by the AAA. In the event the arbitrators seek the guidance of the law
of any jurisdiction, the laws of the State of New York shall govern. All
arbitration proceedings will take place in New York, New York. Either Party may
apply to the arbitrators for interim injunctive relief until the arbitration
decision is rendered or the dispute is otherwise resolved. Either Party also
may, without waiving any right or remedy under this Agreement, seek from any
court having jurisdiction any injunctive or provisional relief necessary to
protect the rights or property of that Party pending resolution of the dispute
pursuant to this

 

45

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Section 13.1.2. The arbitrator or arbitrators shall not have the power to award
punitive or exemplary damages. The decision and award of the arbitrator or
arbitrators shall be final and binding and the award rendered may be entered in
any court having jurisdiction. WCCI and Paratek shall each pay its own
attorney’s fees associated with the arbitration, and shall pay the other costs
and expenses of the arbitration as the rules of the AAA provide. The arbitrators
shall make their decision known to both Parties as quickly as possible by
delivering written notice of their decision to both Parties. The Parties shall
agree in writing to comply with the proposal selected by the arbitration panel
within five (5) days of receipt of notice of such selection. The decision of the
arbitrators shall be final and binding on the Parties, and specific performance
may be ordered by any court of competent jurisdiction. Notwithstanding the
provisions of Section 13.1.1 hereof or this 13.1.2, Paratek and WCCI may each
petition a court of law for injunctive relief to protect its respective
intellectual property or confidential information.

ARTICLE 14: MISCELLANEOUS

14.1 Notices. All notices and communications shall be in writing mailed via
certified mail, return receipt requested, courier, or facsimile transmission
addressed as follows, or to such other address as may be designated from time to
time:

 

If to WCCI:

   If to Paratek:

Warner Chilcott Company Inc.

   Paratek Pharmaceuticals, Inc.

PO Box 1005

   75 Kneeland Street

Fajardo, Puerto Rico 00738

   Boston, MA 02111

Attn: Director, Business Management

   Attn: Chief Executive Officer

Fax: (787) 863 5355

   Fax: (617) 275-0039

With a copy to:

   With a copy to:

Warner Chilcott (US), Inc.

   Mintz, Levin, Cohn, Ferris, Glovsky

100 Enterprise Dr.

   and Popeo, PC

Rockaway, NJ 07866

   One Financial Center

Attn:General Counsel

   Boston, Massachusetts 02111

Fax: (973) 443 3310

   Attention: Jeffrey M. Wiesen, Esq.    Tel: (617) 542-6000    Fax: (617)
542-2241

Except as otherwise expressly provided in this Agreement or in writing by both
Parties, any notice, communication or payment required to be given or made shall
be deemed given or made and effective (i) when delivered personally; (ii) when
delivered by telex or telecopy (if not a payment); or (iii) when received if
sent by overnight express or mailed by certified, registered or regular mail,
postage prepaid, addressed to parties at their address stated above, or to such
other address as such Party may designate by written notice in accordance with
accordance with the provisions of this Section 14.1.

 

46

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

14.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, without regard to the application of
principles of conflicts of law.

14.3 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.

14.4 Headings. Article, section and subsection headings are inserted for
convenience of reference only and do not form a part of this Agreement.

14.5 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original.

14.6 Amendment; Waiver. Except as otherwise expressly provided in this Agreement
in connection with the amendment, modification or updating from time to time of
certain Exhibits and Schedules to this Agreement, this Agreement may be amended,
modified, superseded or cancelled, and any of the terms may be waived, only by a
written instrument executed by each Party or, in the case of waiver, by the
Party or Parties waiving compliance. The delay or failure of any Party at any
time or times to require performance of any provisions shall in no manner affect
the rights at a later time to enforce the same. No waiver by any Party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct, or otherwise, in any one or more instances, shall be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.

14.7 No Third Party Beneficiaries. Except as set forth in Sections 7.4 and 12.7
hereof with respect to Tufts and with respect to the WCCI Indemnitees and the
Paratek Indemnitees, no Third Party, including any employee of any Party to this
Agreement, shall have or acquire any rights by reason of this Agreement.

14.8 Purposes and Scope. Nothing in this Agreement shall be construed (a) to
create or imply a general partnership between the Parties, (b) to make either
Party the agent of the other for any purpose, (c) to alter, amend, supersede or
vitiate any other arrangements between the Parties with respect to any subject
matters not covered hereunder, (d) to give either Party the right to bind the
other Party or such other Party’s Affiliates, (e) to create any duties or
obligations between the Parties except as expressly set forth herein, or (f) to
grant any direct or implied licenses or any other right other than as expressly
set forth herein.

14.9 Assignment and Successors. Neither this Agreement nor any obligation of a
Party hereunder may be assigned by either Party without the consent of the other
which shall not be unreasonably withheld, except that each Party may assign this
Agreement and the rights, obligations and interests of such Party, in whole or
in part, (i) to any of its Affiliates or (ii) to any purchaser of all of its
assets and/or all of its assets to which this Agreement relates or to any
successor corporation resulting from any merger or consolidation of such Party
with or into such corporation (an “Acquiror”); provided, however, that in the
case of any Affiliate of a Party, such Affiliate shall be bound by all of the
terms and provisions of this Agreement that apply to the

 

47

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

rights or obligations assigned to such Affiliate, all to the same extent that
the assigning Party is bound, and in the case of any such Acquiror, such
Acquiror shall execute a written instrument for the benefit of the non-assigning
Party agreeing to become bound by all of the terms and provisions of this
Agreement to the same extent that the assigning or selling Party is bound.
Whenever any provision of this Agreement expressly provides that any Affiliate
or Affiliates of a Party shall be entitled to enjoy any right under this
Agreement or shall be burdened or required to be burdened by any obligation
under this Agreement, then such Affiliate or Affiliates shall be deemed and
treated as permitted assignees of such Party with respect to such right, to the
extent that such Affiliate or Affiliates shall actually exercise such right, and
shall be deemed and treated as permitted assignees of such Party with respect to
such obligation, in either case without any assignment or assumption agreement
or any other act being required to be taken by such Party or such Affiliate or
Affiliates to evidence the assignment of such right or obligation, as the case
may be. Each Party shall be responsible and liable to the other Party for any
failure by any Affiliate of such Party to perform any obligation that is
expressly provided by the terms of this Agreement to be performed by such
Affiliate. Any permitted assignment under this Section 14.9 shall not operate as
a release or discharge of any obligations of the assigning Party under this
Agreement, and each Party shall be responsible and liable to the other Party for
any failure by any permitted assignee of such Party to perform any obligation
under this Agreement that has been assigned or deemed to be assigned by such
Party to such permitted assignee. Nothing in this Section 14.9 shall be
construed to limit in any way the right to grant sublicenses in accordance with
the provisions of Section 7.3.4 hereof.

14.10 Force Majeure. Neither WCCI nor Paratek shall be liable for failure of or
delay in performing obligations set forth in this Agreement, and neither shall
be deemed in breach of its obligations, if such failure or delay is due to a
Force Majeure. In event of such Force Majeure event, the Party affected thereby
shall use reasonable efforts to cure or overcome the same and resume performance
of its obligations hereunder.

14.11 Interpretation. The Parties hereto acknowledge and agree that: (a) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to both Parties and
their respective Affiliates and not in a favor of or against either Party or
such Party’s Affiliates, regardless of which Party was generally responsible for
the preparation of this Agreement.

14.12 Integration; Severability. This Agreement is the sole agreement with
respect to the subject matter hereof and supersede all other agreements and
understandings between the Parties with respect to the same. In the event any
one or more of the provisions contained in this Agreement should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, unless the absence of the invalidated
provision(s) adversely affect the substantive rights of the Parties. The Parties
shall in such an instance use their best efforts to replace the invalid, illegal
or unenforceable provision(s) with valid, legal and enforceable provision(s)
that, insofar as practical, implement the purposes of this Agreement.

 

48

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

14.13 Further Assurances. Each of Paratek and WCCI agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including, without
limitation, the filing of such additional assignments, agreements, documents and
instruments, that may be necessary or as the other Party hereto may at any time
and from time to time reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes of, or to better assure
and confirm unto such other Party its rights and remedies under, this Agreement.

[Remainder of page intentionally left blank.]

 

49

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

PARATEK PHARMACEUTICALS, INC. By:  

/s/ Thomas J. Bigger

Name:   Thomas J. Bigger Title:   President and CEO WARNER CHILCOTT COMPANY,
INC. By:  

/s/ Anthony D. Bruno

Name:   Anthony D. Bruno Title:   Executive Vice President

 

50

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Exhibit A

Development Plan

 

Exhibit A-1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Exhibit A pg. 1 of 9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Exhibit A pg. 2 of 9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Exhibit A pg. 3 of 9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Exhibit A pg. 4 of 9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Exhibit A pg. 5 of 9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Exhibit A pg. 6 of 9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Exhibit A pg. 7 of 9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Exhibit A pg. 8 of 9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Exhibit A pg. 9 of 9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Exhibit B

Tufts License Agreement

[See Exhibit 10.18 filed herewith]

 

Exhibit B-1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Schedule 1

Lead Candidate List

 

Schedule 1-1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Schedule 1 pg. 1 of 1

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Schedule 2

Backup Compound List

 

Schedule 2-1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Schedule 2 pg. 1 of 2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

[***]

Schedule 2 pg. 2 of 2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Schedule 3

Joint Press Release

 

Schedule 3-1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

LOGO [g853473g24q41.jpg]

Warner Chilcott and Paratek Pharmaceuticals Sign Collaboration Agreement

for Novel, Narrow-Spectrum Agents for Acne and Rosacea

FAJARDO, Puerto Rico and BOSTON, Mass., July 9, 2007 - Warner Chilcott Company,
Inc. and Paratek Pharmaceuticals, Inc. announced today that the two companies
have entered into an exclusive license agreement for the development and
commercialization of novel, narrow-spectrum tetracyclines for the treatment of
acne and rosacea.

Tetracycline antibiotics are the leading approved systemic treatments of
moderate to severe inflammatory acne. Discovered decades ago as broad-spectrum
systemic antibiotics, tetracyclines have been shown to be potent anti-acne
agents. Paratek has utilized its expertise in chemistry to develop novel
narrow-spectrum antibacterial tetracyclines with improved anti-inflammatory
activity, tolerability and other properties for the next generation treatment of
acne and rosacea. These compounds represent the first tetracycline-derived new
molecular entities ever to be synthesized specifically as improved therapeutics
for dermatologic diseases.

“We look forward to a productive collaboration with Paratek as we work together
to progress Paratek’s novel tetracycline products through the development
process and into commercialization” said Roger Boissonneault, Chief Executive
Officer and President of Warner Chilcott.

“We are pleased to announce our collaboration with Warner Chilcott, a proven
leader in the development and commercialization of dermatology products,” said
Stuart B. Levy, M.D., Co-founder and Chief Scientific Officer of Paratek
Pharmaceuticals. “For years, dermatologists have sought therapies with a more
targeted spectrum of activity. While effective, currently marketed tetracyclines
possess antibacterial activity against a broad number of organisms not
associated with acne or rosacea, which can lead to adverse consequences such as
resistance development among life-threatening bacteria and persistent side
effects. Paratek’s proprietary compounds have been designed to circumvent these
issues by better targeting the causative bacteria and retaining potent
anti-inflammatory properties.”

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Under the terms of the agreement, Warner Chilcott will assume responsibility for
clinical development of the tetracycline derivative products and will have
exclusive rights to market the products in the United States. Paratek received
an up-front payment and will be eligible to receive additional payments upon
achievement of certain development and regulatory approval milestones. Warner
Chilcott will pay a royalty to Paratek on sales of any product under the
agreement.

The leading candidate under the agreement is in preclinical development and
expected to enter clinical development in 2008.

Warner Chilcott Company Inc. is a subsidiary of Warner Chilcott Limited (Nasdaq:
WCRX).

About Warner Chilcott

Warner Chilcott is a specialty pharmaceutical company focused on developing,
manufacturing, marketing and selling branded prescription pharmaceutical
products in women’s healthcare and dermatology in the United States.

Read more on www.warnerchilcott.com.

About Paratek Pharmaceuticals

Paratek Pharmaceuticals, Inc. is engaged in the discovery and commercialization
of new therapeutics that treat serious and life-threatening diseases, with a
particular focus on the growing worldwide problem of antibiotic resistance.
Paratek is advancing novel compounds that can circumvent or block bacterial
resistance involving technology initially developed by Paratek co-founder
Dr. Stuart Levy’s laboratory at Tufts University School of Medicine, and
licensed by Paratek. In addition to its tetracycline-derived antibacterials,
Paratek is developing small molecule drugs that can prevent infection by
interfering with Multiple Adaptational Response (MAR) mechanisms in bacteria.

Outside the antibacterial therapeutic area, Paratek has also established an
effort to exploit its novel tetracycline derivatives and their unique mechanism
of action in selected anti-inflammatory and neurodegenerative conditions.
Paratek has an active chemical synthesis effort to produce novel and diverse
small molecules, with the goal of developing non-antibacterial compounds with
improved activity in serious inflammatory and neurodegenerative diseases based
upon a growing body of clinical and basic research supporting this approach.

 

2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Paratek is privately held and headquartered in Boston, Massachusetts, USA. For
more information, visit Paratek’s website at http://www.paratekpharm.com/.

Warner Chilcott’s Forward-Looking Statements

This press release contains forward-looking statements, including statements
concerning our product development efforts. These statements constitute
forward-looking statements within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words
“may,” “might,” “will,” “should,” “estimate,” “project,” “plan,” “anticipate,”
“expect,” “intend,” “outlook,” “believe” and other similar expressions are
intended to identify forward-looking statements. Readers are cautioned not to
place undue reliance on these forward-looking statements, which speak only as of
their dates. These forward-looking statements are based on estimates and
assumptions by our management that, although we believe to be reasonable, are
inherently uncertain and subject to a number of risks and uncertainties.

The following represent some, but not necessarily all, of the factors that could
cause actual results to differ from historical results or those anticipated or
predicted by our forward-looking statements: our substantial, indebtedness;
competitive factors in the industry in which we operate; our ability to protect
our intellectual property; a delay in qualifying our manufacturing facility to
produce our products or production or regulatory problems with either third
party manufacturers upon whom we rely for some of our products or our own
manufacturing facility; pricing pressures from reimbursement policies of private
managed care organizations and other third party payors, government sponsored
health systems, the continued consolidation of the distribution network through
which we sell our products, including wholesale drug distributors and the growth
of large retail drug store chains; the loss of key senior management or
scientific staff; an increase in litigation, including product liability claims
and patent litigation; government regulation affecting the development,
manufacture, marketing and sale of pharmaceutical products, including our
ability and the ability of companies with whom we do business to obtain
necessary regulatory approvals; our ability to successfully complete the
implementation of a company-wide enterprise resource planning system without
disrupting our

 

3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

business; our ability to manage the growth of our business by successfully
identifying, developing, acquiring or licensing and marketing new products,
obtain regulatory approval and customer acceptance of those products, and
continued customer acceptance of our existing products; and other risks detailed
from time-to-time in our annual report for 2006 filed with the Securities and
Exchange Commission on Form 10-K, our financial statements and other investor
communications.

We caution you that the foregoing list of important factors is not exclusive. In
addition, in light of these risks and uncertainties, the matters referred to in
our forward-looking statements may not occur. We undertake no obligation to
publicly update or revise any forward-looking statement as a result of new
information, future events or otherwise, except as may be required by law.

# # #

 

Warner Chilcott Limited    Paratek Pharmaceuticals, Inc. Rochelle Fuhrmann   
Kate Boxmeyer Director, Investor Relations    Director of Finance
+1-973-442-3200    +1-617-275-0040 ext. 238 rfuhrmann@wcrx.com   
kboxmever@paratekpharm.com

 

4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.